 

Exhibit 10.1

JOINT VENTURE AGREEMENT

This Joint Venture Agreement (this “Agreement”) is made and entered into as of
this 24st day of September, 2012 by and between CoroWare, Inc. a Delaware
corporation, having its principal offices at1410 Market Street, Suite 200,
Kirkland, Washington 98033 (together with its Affiliates, “COROWARE”) and Lucas
Snyder, a private investor and a managing partner of Snyder Construction
Consulting, whose address is 10823 Hampton Mill Terrace, #350, Rockville,
Maryland 20852 (“SNYDER”) whose names are set forth on the signature page of
this Agreement, COROWARE and SNYDER being herein together referred to as the
“Parties.”

RECITALS

WHEREAS, the Parties desire to create a new limited liability company under the
name of ARICON, LLC and under the jurisdiction of the State of North Carolina
(the “Company”), for the purpose of developing unique and compelling mobile
robots, software applications, and professional services that will help
construction company customers design, build and operate properties more
efficiently (the “Joint Venture”), and in furtherance thereof, agree on
COROWARE’s and SNYDER’s contribution of certain assets to the Company, and,
immediately following the contribution of such assets to the Company, on the
contribution of cash, if any, to the Company by each of COROWARE and SNYDER;

WHEREAS, in order to achieve such objectives, the Parties desire to effectuate
the Joint Venture and to form the Company by causing a Certificate of Formation
with the Secretary of State in substantially the form attached hereto as Exhibit
A (the “Certificate”) to be filed and entering into this Agreement and the other
Transaction Agreements, the Closing of such agreements to constitute one single,
integrated transaction;

WHEREAS, the Parties would not have entered into this Agreement nor any other
Transaction Agreement but for the other Party’s agreement to be duly bound by
the other Transaction Agreements; and

WHEREAS, the Parties desire to clarify the governance and operation of the Joint
Venture and the mechanics of the closing of the Transactions (as defined below).

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

In addition to terms defined throughout this Agreement, the following
capitalized terms shall have the corresponding meanings as used in this
Agreement:

1.1“Affiliate” means any corporation or other business entity that controls, is
controlled by, or is under common control with a Party, for so long as such
control exists. A corporation or other entity shall be regarded as in control of
another corporation or entity if it owns or directly or indirectly controls at
least seventy five percent (75%) of the outstanding shares or other voting
rights of the other corporation or entity having the right to elect directors or
the power to direct or cause the direction of the management and policies of the
corporation or non-corporate business entity, as applicable, whether through the
ownership or control of voting securities, by contract or otherwise.

1.2“Asset Contribution Agreement” means the asset contribution agreement
substantially in the form attached hereto as Exhibit B.

 

1.3“Board” means the board of directors of a corporation or equivalent group of
a legal entity.

1.4“Business” has the meaning assigned to it in the Asset Contribution
Agreement.

1.5“Business Day” means any day other than a Saturday, Sunday or any other day
on which commercial banks are authorized or required by Legal Requirement to
remain closed.

1.6“Closing Date” means the date on which the Transaction is consummated in
accordance with Article 3 and Article 6, which in any event shall be no later
than (a) the second Business Day following the first date that the conditions
set forth in Article 6 are satisfied or waived (other than those to be
specifically delivered at Closing) or (b) such other date as the Parties
mutually agree.

1.7“Code” means the Internal Revenue Code of 1986, as amended.

 

1.8“Confidential Information” means all confidential and/or proprietary
information of a Person, including information derived from reports,
investigations, research, work in progress, programs, product concepts,
marketing and sales programs, financial projections, cost summaries, pricing
formula, contract analyses, financial information, projections, confidential
filings with any state or federal agency, and all other confidential concepts,
methods of doing business, ideas, materials or information prepared or performed
for, by or on behalf of such Person by its employees, officers, directors,
agents, representatives, or consultants.

1.9“Contributed Assets” has the meaning assigned to it in Paragraph 1. of the
Asset Contribution Agreement.

1.10“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Approval).

1.11“Contract” means any binding agreement, contract, consensual obligation,
promise, understanding, arrangement, commitment or undertaking of any nature
(whether written or oral and whether express or implied).

1.12“NCLLCA” means the North Carolina Limited Liability Company Act.

1.13“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, equity, trust, equitable interest, claim,
preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset (except as imposed by any Legal Requirement,
or, in the case of a license, by the terms of the license) and any restriction
on the possession, exercise or transfer of any other attribute of ownership of
any asset) other than Permitted Encumbrances.

1.14“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.15“GAAP” means U.S. generally accepted accounting principles as in effect on
the date hereof.

1.16[omitted]

1.17“Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, unit, or body and
any court or other legal tribunal); (d) any governmental multinational
organization or body; or (e) individual, Entity or body exercising, or entitled
to exercise, any executive, legislative, judicial, administrative, regulatory,
police, military or taxing or arbitral authority or power of any nature.

1.18“Intellectual Property” has the meaning assigned to it in the Asset
Contribution Agreement.

1.19[omitted]

1.20“Legal Requirement” means any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, Order, edict, decree, proclamation, treaty,
convention, rule, regulation, permit, ruling, directive, pronouncement,
requirement (licensing or otherwise), specification, determination or decision
that has been issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

1.21“Liability” means any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

1.22“Order” means any: (a) temporary, preliminary or permanent order, judgment,
injunction, edict, decree, ruling, pronouncement, determination, decision,
opinion, verdict, sentence, stipulation, subpoena, writ or award that is or has
been issued, made, entered, rendered or otherwise put into effect by or under
the authority of any court, administrative agency or other Governmental
Authority; or (b) Contract with any Governmental Authority that is or has been
entered into in connection with any Proceeding.

1.23[omitted]

1.24“Proceeding” means any action, suit, complaint, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), prosecution, contest, hearing, inquiry, inquest, audit,
examination or investigation that is or has been commenced, brought, conducted
or heard at law or in equity or before any Governmental Authority or any
arbitrator or arbitration panel.

1.25The “Unit Subscription Agreement” means the unit purchase agreement in
substantially the form attached hereto as Exhibit C.

1.26“SEC” means the Securities and Exchange Commission.

1.27“Public Company Subsidiary” means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 51% of the voting stock or other equity interest is owned directly or
indirectly by any Person or one or more of the other Subsidiaries of such Person
or a combination thereof.

1.29“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount and any interest
on such penalty, addition to tax or additional amount, imposed by any Tax
Authority.

1.30“Tax Authority” means any Governmental Authority responsible for the
imposition, assessment or collection of any Tax (domestic or foreign).

1.31[omitted]

1.32“Third Party” means any entity other than the Parties.

1.33“Transaction Agreements” means collectively (a) this Agreement; (b) Asset
Contribution Agreement; (c) Subscription Agreement; (d) Operating Agreement.

1.34“Transactions” means, collectively, the transactions contemplated by the
Transaction Agreements.

 

ARTICLE 2

THEJOINT VENTURE

2.1Formation of the Company. COROWARE shall cause to be filed on or prior to the
Closing Date with the Secretary of the State of North Carolina the Certificate.
The expenses of forming the Company, including the reasonable legal and other
expenses related thereto but, for the avoidance of doubt, excluding any legal
and other expenses incurred by the Parties in connection with the negotiation
and effectuation of the Transaction Agreements, shall be borne by the Company.

2.2Operation of the Company. The Parties hereby agree jointly to develop and
operate the Company in accordance with the Transaction Agreements. The purpose
of the Company shall be to develop and market unique and compelling mobile
robots, software applications, and professional services that will help
construction company customers design, build and operate properties more
efficiently.

2.3Company Governance. In connection with the formation of the Company, the
Parties shall cause the Operating Agreement, in substantially the form attached
hereto as Exhibit A.1 (the “Operating Agreement”) and the minutes of the initial
meeting of the Company’s managers (the “Managers”) (or action by unanimous
written consent of the Members covering substantially similar matters), in
substantially the form attached hereto as Exhibit A.2, to be adopted as the
Operating Agreement and minutes of the Company.

ARTICLE 3

THE CLOSING

3.1Time and Place of Closing. The closing of the Transactions (the “Closing”)
shall take place remotely via the exchange of documents and signatures on the
Closing Date at such place as the Parties mutually agree upon in writing but in
no event later than _September 24________, 2012.

3.2Closing Deliverables by COROWARE. At the Closing, COROWARE shall deliver the
following items duly executed, as applicable:

(a)Officer’s Certificate. A certificate executed on behalf of COROWARE by an
officer of COROWARE, dated as of the Closing Date, certifying as to:

(i)the accuracy of the provisions set forth in Sections 6.1(a), (b), and (c);

 

(ii)resolutions of COROWARE’s Board authorizing the execution, delivery and
performance of this Agreement and of all other Transaction Agreements; and

(iii)incumbency of COROWARE’s officers executing this Agreement and all other
Transaction Agreements.

(b)Transaction Agreements. All Transaction Agreements to which it is a party.

3.3Closing Deliverables and Funding by COROWARE and SNYDER. At the Closing, each
of COROWARE and SNYDER shall execute and deliver all Transaction Agreements to
which he or she is a party. Each of COROWARE and SNYDER shall contribute funding
to the Company to the extent so required under the Transaction Documents in a
manner agreed upon by the Parties in advance of the Closing.

3.4Closing Deliverables by the Company. At the Closing, the Parties hereto shall
cause the Company to execute and deliver all Transaction Agreements to which the
Company is a party.

 
 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Except with respect to COROWARE, as disclosed in the reports, schedules, forms,
statements and other documents filed with the SEC, each Party (the “Representing
Party”) hereby represents and warrants to the other Parties as follows:

4.1Representations and Warranties of COROWARE. COROWARE represents as follows:

(a)Organization and Qualification. COROWARE is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.

 

(b)Authority. COROWARE has all necessary power and authority to execute and
deliver this Agreement and the other Transaction Agreements and to perform its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the other Transaction Agreements and the consummation by COROWARE
of the Transactions have been duly and validly authorized by all requisite
corporate action and no other corporate proceedings on the part of COROWARE are
necessary to authorize this Agreement or the other Transaction Agreements or to
consummate the Transactions. This Agreement has been, and at Closing the other
Transaction Agreements will be, duly and validly executed and delivered by
COROWARE and constitutes, and at Closing the other Transaction Agreements will
constitute, the legal, valid and binding obligations of COROWARE, enforceable
against it in accordance with their respective terms,.

(c)Board Approval. COROWARE’s Board has (i) approved this Agreement, and
(ii) determined that the Transactions are in the best interests of the
stockholders of COROWARE.

4.2Representations and Warranties of COROWARE and SNYDER. Each of COROWARE and
SNYDER represents and warrants as follows:

(a)Accredited Investor. He, she or it is an “accredited investor” as such term
is defined in Regulation D under the Securities Act of 1933, as amended.

(b)Investment. He, she or it is taking an interest in the Joint Venture (in the
form of LLC membership units as more fully described in the Operating Agreement)
for his, her or its own account for investment and not with a view toward resale
or distribution thereof, nor with any present intention, agreement or obligation
to distribute, sell or otherwise dispose of the same.

(c)Suitability. It understands and has fully considered the risks of investing
in the Joint Venture (or accepting an equity interest in the Joint Venture in
lieu of cash in exchange for services) and confirms that (i) this investment is
suitable only for an investor who is able to bear the economic consequences of
losing its entire investment, (ii) the Company is an early-stage enterprise with
no operating history; (iii) equity in the Joint Venture is a speculative
investment which involves a high degree of risk of loss of the entire
investment, and (iv) there are substantial restrictions on the transferability
of, and there will be no public market for, the membership units in the Joint
Venture, and accordingly, it may not be possible to liquidate its investment in
case of emergency.

(d).Lack of Liquidity. He, she or it is able (i) to bear the economic risk of
this investment, (ii) to hold the equity in the Joint Venture for an indefinite
period of time, and (iii) presently to afford a complete loss of its investment.

(e).Knowledge and Experience. He, she or it has such knowledge and experience in
financial and business matters that he, she or it is capable of evaluating the
merits and risks of an investment in the Joint Venture and of making an informed
investment decision.

 

 

ARTICLE 5

COVENANTS

During the time period from the date of this Agreement until the earlier to
occur of the (a) Closing Date and (b) the termination of this Agreement in
accordance with the provisions of Article 7 hereof, the Parties covenant and
agree as follows:

5.1COROWARE’s Maintenance of the Contributed Assets. Except as required by
applicable Legal Requirements, or as otherwise provided for hereby or by the
other Transaction Agreements, COROWARE covenants not to:

 

(a)Sell, transfer, lease, out-license or otherwise encumber any of the
Contributed Assets or any assets that would limit, reduce or restrict the
Intellectual Property to be assigned or licensed to the Company under the Asset
Contribution Agreement except in the ordinary course of its business; or

(b)Enter into any agreements or commitments relating to the Contributed Assets
with another person, except on commercially reasonable terms in the ordinary
course of business.

 

5.2Litigation. COROWARE will (a) notify the Company in writing promptly after
having knowledge of any action, suit, arbitration, mediation, proceeding, claim,
or investigation by or before any Governmental Authority or arbitrator initiated
by or against it which affects the Intellectual Property or the Contributed
Assets.

5.3Confidentiality.

(a)Confidentiality Obligations. Subject to paragraph (b) below and except to the
extent otherwise expressly authorized by the Transaction Agreements or otherwise
agreed to in writing by the applicable Parties, each Party shall keep
confidential and shall not publish or otherwise disclose, nor use for any
purpose other than for the purpose of exercising its rights or performing its
obligations under this Agreement or any other Transaction Agreement, any
Confidential Information of any other Party hereto. Confidential Information of
a Party shall consist of any Confidential Information disclosed by such Party to
another Party under this Agreement or any other Transaction Agreement.
Notwithstanding any of the foregoing to the contrary, Confidential Information
shall not include any information that:

(i)was already known to the receiving Party, other than under an obligation of
confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation was established), at the time of disclosure to such Party;

(ii)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to a Party hereunder;

(iii)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of any
receiving Party in breach of this Agreement or any other Transaction Agreement;

(iv)was independently discovered or developed by such Party without reference to
or use of Confidential Information of another Party, as demonstrated by
documented evidence; or

(v)was disclosed to such Party, other than under an obligation of
confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation was established), by a Third Party who had no obligation not to
disclose such information to others.

The obligations set forth in this Section 5.3(a) shall remain in effect during
the term of this Agreement or for two (2) years following termination of this
Agreement.

 

(b)Authorized Disclosure. Except as expressly provided otherwise in the
Transaction Agreements, each Party may use and disclose Confidential Information
of the other Parties as follows:

(i)under appropriate confidentiality provisions substantially equivalent to
those in this Agreement: (A) in connection with the performance of its
obligations or as reasonably necessary or useful in the exercise of its rights
under the Transaction Agreements, and (B) to the extent such disclosure is
reasonably necessary or useful in conducting activities under the Joint Venture;

 

(ii)to the extent such disclosure is reasonably necessary in prosecuting or
maintaining any patent or other Intellectual Property in accordance with the
Transaction Agreements, (prosecuting or defending litigation related to the
Transaction Agreements, complying with applicable governmental regulations with
respect to performance under the Transaction Agreements (including to comply
with the applicable rules of any public stock exchange upon which the stock of
such Party or its Affiliate is listed), making any regulatory filings, otherwise
obtaining marketing approvals or fulfilling post-marketing approval obligations
for products that are the subject a Transaction Agreement, or otherwise required
by applicable Legal Requirements; provided, however, that if a Party is required
by applicable Legal Requirements or court order to make any such disclosure of
another Party’s Confidential Information such Party will give reasonable advance
notice to such other Party of such disclosure requirement and, in each of the
foregoing, (but not to the extent inappropriate in the case of prosecution and
maintenance of patents), will use its reasonable efforts to seek confidential
treatment of such Confidential Information required to be disclosed;

 

(iii)in communication with advisors (including financial advisors, lawyers and
accountants) or actual or bona fide potential investors or acquirers, or actual
or bona fide potential licensees or sublicensees related to products that are
the subject of the Transaction Agreements, or approved or permitted contractors,
service providers, vendors and the like used (or to be used) in connection with
activities under any Transaction Agreement, each on a need to know basis, and in
each case under standard confidentiality obligations (subject to the allowances
for term of confidentiality provided in subsection (i) above), or (iv) to the
extent mutually agreed to by the Parties. In addition to the foregoing, with
respect to complying with the disclosure requirements of the SEC or similar
regulatory bodies or the rules of an applicable public stock exchange, in
connection with any required disclosure of material information related to this
Agreement, the Parties shall consult with one another concerning the information
to be disclosed where practicable.

(c)Press Release. Notwithstanding the foregoing, the Parties shall agree upon
and release a mutually agreed press release or press releases to announce the
execution of the Transaction Agreements in substantially the forms attached
hereto as Exhibit C; thereafter, the Parties may each disclose to Third Parties
the information contained in such press release s without the need for further
approval by the others. The Parties acknowledge that COROWARE will file a
Current Report on Form 8-K with the SEC and will attach this Agreement and other
Transaction Agreements as exhibits to such report.

(d)Use of Confidential Information. The Parties agree that no Party hereto shall
use, either directly or indirectly through a Third Party, Confidential
Information of another Party in any way which would compete with or operate to
the detriment of, such other Party except as specifically authorized in this
Agreement or the Transaction Agreements.

5.4Satisfaction of Conditions Precedent. The Parties will use commercially
reasonable efforts to satisfy or cause to be satisfied all of the conditions
precedent which are set forth in Article 6 promptly as reasonably possible and
will use commercially reasonable efforts to cause the Transactions to be
consummated as promptly as reasonably possible.

5.5Tax Matters. It is the intent of the Parties that the Company shall be
organized and operated as a “partnership” for federal, state and local income
and franchise Tax purposes. In accordance therewith, (i) the Parties shall not
file any election with any Tax Authority to have the Company treated otherwise,
and (ii) each Party hereby represents, covenants, and warrants that it shall not
maintain a position inconsistent with such treatment.

 
 

ARTICLE 6

CONDITIONS TO CLOSING

The obligations of each of the Parties to consummate the Transactions are
subject to the fulfillment or satisfaction, on and as of the Closing Date, of
each of the following conditions (any one or more of which may be waived in a
writing executed by each of the counter Parties).

 

6.1Conditions Precedent to Obligations of COROWARE and SNYDER. The obligations
of COROWARE and SNYDER to consummate the Transactions are subject to the
satisfaction of the following conditions, unless waived in writing:

(a)Representations and Warranties. The representations and warranties of
COROWARE set forth in this Agreement and in the forms of the Transaction
Agreements shall be true and correct in all material respects.

(b)Performance of Obligations. COROWARE shall have performed in all material
respects all obligations and covenants required to be performed by it under this
Agreement and in the forms of the Transaction Agreements to be delivered by
COROWARE under this Agreement as attached to this Agreement on the date hereof,
on or prior to the Closing Date.

(c)Legal Requirements. No Legal Requirement shall be in effect which prohibits
or materially restricts the consummation of the Transactions at the Closing,

(d)Deliveries. COROWARE shall have delivered all of the closing documents and
agreements set forth in Section 3.2 hereof.

  

6.2Conditions Precedent to Obligations of COROWARE. The obligations of COROWARE
to consummate the Transactions are subject to the satisfaction of the following
conditions, unless waived by COROWARE in writing:

(a)Representations and Warranties. The representations and warranties of
COROWARE and SNYDER set forth in this Agreement and in the forms of the
Transaction Agreements shall be true and correct as of the Closing Date. .

(b)Legal Requirements. No Legal Requirement shall be in effect which prohibits
or makes illegal the consummation of the Transactions at the Closing, and no
Proceeding is pending or threatened in writing by a Governmental Authority which
is reasonably likely to result in a Legal Requirement having such an effect.

(c)Deliveries. Each of COROWARE and SNYDER shall have delivered all of the
closing documents and agreements set forth in Section 3.3 hereof.

ARTICLE 7

TERMINATION

7.1Voluntary Termination. This Agreement may be terminated at any time before
the Closing by the mutual written consent of the Individual Parties and
COROWARE.

7.2Automatic Termination. If the Closing has not occurred on or prior to October
5, 2012 or has not been extended to a specified date thereafter by mutual
agreement of the Parties, then this Agreement shall terminate automatically and
be of no further force or effect.

 

 
 

ARTICLE 8

MISCELLANEOUS

11.1Governing Law. This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with the substantive laws of the State of North Carolina, without reference to
conflicts of laws principles that would result in laws of a jurisdiction other
then the State of North Carolina governing. Notwithstanding the above, any
dispute regarding validity or enforceability of any patent shall be governed by
the patent laws of the jurisdiction in which such patent was issued solely for
the purpose of resolution of the dispute as to validity and enforceability.

11.2Assignment. Except as provided in Section 11.3, this Agreement shall not be
assignable or otherwise transferred, in whole or in part, by any Party to any
Third Party without the written consent of the other Parties, provided that this
Agreement may without requiring the consent of any other Party be assigned,
transferred, delegated or sublicensed to (i) an entity that acquires all or
substantially all of the business or assets of such Party, whether by merger,
reorganization, acquisition, asset sale or otherwise, or (ii) a Related Entity
of such Party, (including, for the avoidance of doubt and without limitation, a
liquidating trust or similar entity), in each case subject to the agreement in
writing of such transferee to be subject to the terms and conditions of this
Agreement, the Asset Contribution Agreement and the Unit Subscription Agreement.
Except as expressly provided in this Section 11.3, any attempted assignment or
transfer of this Agreement shall be null and void. The terms and conditions of
this Agreement shall be binding on and inure to the benefit of the permitted
successors and assigns of the Parties.

11.3Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement shall be in English language, in
writing, shall specifically refer to this Agreement and shall be deemed to have
been sufficiently given if delivered in person, transmitted by as a PDF
attachment to an email (receipt verified) or by express courier service
(signature required) or five (5) Business Days after it was sent by registered
letter, return receipt requested (or its equivalent), provided that no postal
strike or other disruption is then in effect or comes into effect within two
(2) Business Days after such mailing, to the Party to which it is directed at
its address or email address shown below or such other address or email address
as such Party will have last given by notice to the other Parties.

 

If to COROWARE,

addressed to: CoroWare, Inc.

To its address as set forth in the preamble hereof.



Attention: Lloyd T. Spencer

Telephone: (800) 6410-2676 x 756

Email address: ceo@coroware.com



with copy to: Law Offices of Gary Blum

The Talmadge

3278 Wilshire Boulevard

Suite 603

Los Angeles, California 90010-1402

Telephone: (213) 381-7450

Email address: gblum@gblumlaw.com

 

 

 

If to SNYDER,

addressed to: Lucas Snyder

10823 Hampton Mill Terrace, #350

Rockville, Maryland 20852

Telephone: (330) 389-1219

Email address: lucas@lucassnyder.com

 

11.5Waiver. No Party may waive or release any of its rights or interests in this
Agreement except in writing. The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by any Party
of any condition or term in any one or more instances shall be construed as a
continuing waiver of such condition or term or of another condition or term.

11.6Waiver of Jury Trial. Each of the parties hereto hereby waives, to the
fullest extent permitted by law, any and all right to trial by jury in any legal
proceeding (whether sounding in contract, tort or otherwise) arising out of or
related to this Agreement.

11.7Severability. If any provision hereof is held invalid, illegal or
unenforceable by any arbitrator or court of competent jurisdiction from which no
appeal can be or is taken, all other provisions hereof shall remain in full
force and effect.

  

11.8Modification. No subsequent alteration, amendment, change or addition to
this Agreement shall be binding upon the Parties unless reduced to writing and
signed by the respective authorized officers of each of the Parties.

11.9Relationship of the Parties. The Parties agree that the relationships among
the Parties established by this Agreement are of independent contractors and
that this Agreement shall not be construed to establish an agency, partnership
or any other relationship except as expressly set forth herein. Except as may be
specifically provided herein, no Party shall have any right, power or authority,
nor shall they represent themselves as having any authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of any
other Party, or otherwise act as an agent for any other Party for any purpose.

11.10Third Party Beneficiaries. All rights, benefits and remedies under this
Agreement are solely intended for the benefit of the Parties, and this Agreement
may not be assigned without the written consent of all of the Parties.

11.13Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together, shall
constitute one and the same instrument.

  

11.14Construction. The construction of this Agreement shall not take into
consideration the Party who drafted or whose representative drafted any portion
of this Agreement, and no canon of construction shall be applied that resolves
ambiguities against the drafter of a document. Each Party acknowledges that:
(a) it has read this Agreement; (b) it has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of its own choice
or has voluntarily declined to seek such counsel; and (c) it understands the
terms and consequences of this Agreement and is fully aware of the legal and
binding effect of this Agreement.

[Remainder of page intentionally left blank]

 

 
 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the date first written
above.

 

 

 



 

Date:October 3, 2012 CoroWare   By /s/ Lloyd Sepncer     Name: Llyod Spence
Title: CEO



Date: October 3, 2012 Snyder   By /s/ Lucas Snyder     Name: Lucas Snyder
Title:



 

 
 

EXHIBITS

 

 

Exhibit A Certificate

Exhibit A.1 Operating Agreement

Exhibit A.2 Minutes

Exhibit B Asset Contribution Agreement

Exhibit C Form of Unit Subscription Agreement

Exhibit D Press Releases

 
 

 

EXHIBIT A

 

 
 

 

EXHIBIT A.1

 

 

 

 

 

 

 

Limited Liability Company

Operating Agreement

of

ARICON, LLC

 

 

Dated as of September 24, 2012

 

 

 
 

Limited Liability Company Operating Agreement (the “Agreement”) of ARICON, LLC,
a North Carolina limited liability company (the “Company”), made as of
_September 24_____, 2012 (the “Agreement”), by and among the Company, CoroWare,
Inc., a Delaware corporation (“CoroWare”), Lucas Snyder (“Snyder”) and the other
persons or entities who or which have or will have executed and delivered this
Agreement in the capacity of a Member (as defined in Section 1.1) pursuant to
the provisions hereof.

Introduction

Pursuant to the Certificate of Formation, filed with the Office of the Secretary
of State of North Carolina on September 24, 2012, ARICON, LLC was formed as a
North Carolina limited liability company.

Members of the Company now desire to enter into this Agreement, which will
govern the business and affairs of the Company and sets forth in full their
rights and obligations with respect to the Company.

Now, therefore, in consideration of the foregoing premises, of the mutual
covenants set forth in this Agreement and of other good and valuable
consideration the receipt and sufficiency of which are acknowledged, the parties
to this Agreement, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS AND CALCULATIONS

1.1.Certain Definitions.

As used herein, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person. A Person shall be deemed to “control” another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. For the purposes of this
Agreement, a limited partnership will be deemed to be an Affiliate with respect
to any Person, if the general partner of such limited partnership is an
Affiliate of such Person;

“Bankruptcy Event” means, with respect to any Person, (a) the initiation by such
Person of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to himself, itself or his or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect (including 11 U.S.C. § 1, et. seq.) or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of his or its property, or consent by such Person to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against him or it, or a general
assignment by such Person for the benefit of creditors, or the failure by such
Person generally to pay his or its debts as they become due, or the taking by
such Person of any action to authorize any of the foregoing; (b) the
commencement of an involuntary case or other proceeding against such Person
seeking liquidation, reorganization or other relief with respect to himself,
itself or his or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect (including 11 U.S.C. § 1, et. seq.) or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of his or its property, and the
continuance of such involuntary case or other proceeding undismissed and
unstayed for a period of 60 days; or (c) the entry of an order for relief
against such Person under the federal bankruptcy laws as now or hereafter in
effect.

 

 
 

“Business” means the business of developing solutions and products. “Capital
Account” means the capital account established and maintained for each Member
pursuant to Article V.

“Capital Contribution” means any cash or property contributed to the capital of
the Company by or on behalf of a Member in exchange for Common Units, whenever
made.

“Certificate of Formation” means the Certificate of Formation of the Company,
filed on September 21, 2012, with the Secretary of State of the State of North
Carolina and any and all amendments thereto.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Common Units” means Units designated herein as Common Units.

“Disability” means, with respect to any Person, that a court of competent
jurisdiction adjudges such Person to be incompetent, or that such Person has a
physical or mental infirmity which prevents him from fulfilling his duties and
obligations with respect to the Company for a period in excess 90 consecutive
days.

“Equity Securities” means Common Units, or any warrants, options or other rights
to acquire Common Units, and debt securities convertible into Common Units;
provided, however, that Equity Securities shall not include (a) Common Units
reserved by the Company for issuance to Managers, employees (including
officers), consultants, advisers, agents, lessors, lenders, customers,
suppliers, vendors and/or strategic or joint venture partners of the Company
pursuant to any duly authorized and adopted plan or agreement providing for the
award of restricted or unrestricted Common Units, options to purchase Common
Units, Common Unit appreciation rights, profit interests, performance awards,
incentive awards or any combination of the foregoing, (b) Common Units or other
equity securities issued in connection with any public offering, (c) Common
Units or other equity securities issued in connection with the acquisition of
another Person by the Company by merger, purchase of all or substantially all of
such Person’s assets or equity securities or by other reorganization or
consolidation, (d) the issuance of Common Units in connection with the exercise
of any warrant, option or other right to acquire Common Units, or the conversion
or exchange of any security convertible or exchangeable into Common Units, or
(e) Common Units issued in consideration for services performed for the benefit
of the Company.

“Family Member” means any parent, spouse, child, brother, sister or any other
relative with a relationship (by blood, marriage or adoption) not more remote
than first cousin.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Intellectual Property” means any or all of the following: (a) works of
authorship including, without limitation, computer programs, source code and
executable code, whether embodied in software, firmware or otherwise,
documentation, designs, files, net lists, records, data and mask works;
(b) inventions (whether or not patentable and whether or not reduced to
practice), improvements, and technology; (c) proprietary and confidential
information and materials, including technical data and customer and supplier
lists, trade secrets, discoveries, processes, formulas, and other know-how;
(d) databases, data compilations and collections and technical data; and (e) all
copies and instantiations of the foregoing.

“LLC Assets” means all of the assets and property, whether tangible or
intangible, owned by, or held for the benefit of, the Company.

“Losses” means any and all losses, claims, demands, costs, damages, liabilities
(joint or several), expenses of any nature (including attorneys’ fees and
disbursements), judgments, fines, settlements, and other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which an Indemnitee (as defined in
Section 8.14(a)) may be involved, or threatened to be involved, as a party or
otherwise.

“Manager” means an individual appointed by the Members to serve as Manager
hereunder.

“Member” means any Person executing this Agreement in the capacity of a member
of the Company, including CoroWare, Snyder, and any Person hereafter admitted to
the Company as a member of the Company as provided in this Agreement, but does
not include any Person who or which has ceased to be a member of the Company.

“North Carolina LLC Act” means the North Carolina Limited Liability Company Act,
Chapter 57C of North Carolina General Statutes, as amended.

“Original Cost” means, with respect to an Unvested Restricted Common Unit, the
price per Common Unit paid in connection with the purchase of such Restricted
Common Unit (adjusted for dividends, splits, reverse splits, recapitalization,
reorganization or a similar event or transaction), as reflected in the books and
records of the Company.

“Percentage Interest” means, at the time of such determination, a Member’s
allocable interest in items of income, gain, loss, deduction and credit of or to
the Company. A Member’s Percentage Interest is equal to a fraction expressed as
a percentage (a) the numerator of which is the number of issued and outstanding
Common Units held by such Member, and (b) the denominator of which is the
aggregate number of issued and outstanding Common Units held by all Members.

“Permitted Transferee” means, with respect to any Member, an Affiliate or Family
Member of such Member, or a trust or other legal entity wholly-owned by, or for
the sole benefit of, the relevant Member and/or his or its Affiliates or Family
Members.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust, unincorporated organization or
other enterprise, or any government or political subdivision or any agency,
department or instrumentality thereof.

“Related Party” means any Member, Manager, officer of the Company, any Affiliate
or Family Member of a Member, Manager or officer, and any Person in which any of
the foregoing owns (a) more than 10% of the aggregate ownership interests in
such Person, (b) an interest entitling such interested party to more than 10% of
the capital or profits of such Person, or (c) a beneficial interest of more than
10% in such Person.

“Restricted Common Units” means Common Units that are designated as Restricted
Common Units on Schedule I attached hereto.

“Subsidiary” means any Person of which (or in which) more than 50% of (a) the
voting power or equity rights, (b) the interest in the capital or profits, or
(c) the beneficial interest, as applicable, is at the time, directly or
indirectly, owned by the Company, by the Company and one or more of its other
Subsidiaries, or by one or more of the Company’s Subsidiaries.

“Transfer” means, with respect to any Common Unit, to sell, or in any other way
directly or indirectly transfer, assign, convey, distribute, pledge,
hypothecate, encumber or otherwise dispose of such Common Unit, whether
voluntarily, involuntarily or by operation of law.

“Units” means the membership units of the Company or other securities issued in
respect of, or exchange for, Units, by way of a dividend, split, combination of
Units, recapitalization, merger, consolidation, reorganization, conversion of
the Company from a limited liability company into a corporation, or a similar
event or transaction, including, without limitation, Unvested Restricted Units.

1.2.Accounting Principles. Where the character or amount of any asset or amount
of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, such determination or computation
shall be made in accordance with GAAP at the time in effect, to the extent
applicable, except where such principles are inconsistent with the requirements
of this Agreement.

1.3.Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

1.4.Member or Members. Whenever there shall be only one Member of the Company,
the plural term “Members” shall refer to such single Member.

ARTICLE II

ORGANIZATION

2.1.Formation of the Company; Certificate of Formation. The Members of the
Company hereby:

(a)approve and ratify the filing of the Certificate of Formation with the
Secretary of State of the State of North Carolina on September _24__, 2012;

(b)confirm and agree to their status as Members;

(c)execute this Agreement for the purpose of admitting additional Members,
establishing the rights, duties and relationships of the Members among
themselves and with the Company, and rules regarding the operation and
governance of the Company; and

(d)agree that if the laws of any jurisdiction in which the Company transacts
business so require, any of the Members or authorized representatives of the
Company shall file, or shall cause to be filed, with the appropriate office in
that jurisdiction, any documents, instruments or other filings necessary for the
Company to qualify to transact business under such laws; and (ii) agree and
obligate themselves to execute, acknowledge, and cause to be filed for record in
the place or places and manner prescribed by law, any amendments to the
Certificate of Formation as may be required, either by the North Carolina LLC
Act, by the laws of any jurisdiction in which the Company transacts business, or
by this Agreement, in order to reflect changes in the information contained
therein or otherwise to comply with the requirements of law for the
continuation, preservation and operation of the Company as a limited liability
company under the North Carolina LLC Act.

2.2.Name of the Company. The name under which the Company shall conduct its
business is ARICON, LLC. The business, activities and operations of the Company
may be conducted under any other name permitted by the North Carolina LLC Act or
the laws of the jurisdiction in which the Company proposes to conduct business
under such name, to the extent deemed necessary or advisable. The Company,
through the officers or authorized agents or representatives, shall execute,
file and record any assumed or fictitious name certificates required by the laws
of the State of North Carolina or any other jurisdiction in which the Company
conducts business under such assumed or fictitious name.

2.3.Place of Business. The location of the principal place of business of the
Company shall be ARICON, LLC, 150 Fayetteville Street, Box 1011, Raleigh, NC
27601. The Members may hereafter change the principal place of business of the
Company to such other place or places as they deem appropriate. If necessary,
the Members shall amend, or shall cause to be amended, the Certificate of
Formation in accordance with the applicable requirements of the North Carolina
LLC Act to reflect any such change of the Company’s principal place of business.
The Members may, establish and maintain such other offices and additional places
of business of the Company, either within or without the State of North
Carolina, as it deems appropriate.

2.4.Registered Office and Registered Agent. The address of its registered office
in the State of North Carolina is150 Fayetteville Street, Box 1011, in the City
of Raleigh, County of Wake and the name of the registered agent at such address
is CT Corporation, Inc. The registered office and the registered agent of the
Company may be changed by the Members or the Manager from time to time in
accordance with the then applicable provisions of the North Carolina LLC Act and
any other applicable laws.

2.5.Ownership of Property. The Common Units of each Member shall be personal
property for all purposes. All LLC Assets and interests in LLC Assets shall be
deemed to be owned by the Company as an entity, and no Member individually shall
have any ownership of such LLC Assets or interest in such LLC Assets except as a
Member in the Company.

2.6.No State Law Partnership. The Members intend that the Company shall not be a
partnership (including, without limitation, a general partnership or a limited
partnership), that no Member or Manager shall be a partner of any other Member
or Manager with respect to the business of the Company or for any purposes other
than U.S. federal, state and local tax purposes, and that this Agreement shall
not be construed to suggest otherwise. The Members intend, however, that the
Company shall be treated as a partnership for U.S. federal, state and local tax
purposes.

ARTICLE III

PURPOSES AND POWERS OF THE COMPANY

3.1.Purpose. The purposes of the Company shall be:

(a)to operate and manage the Business of the Company and to take any and all
such action as the Members determine to be necessary or appropriate in
connection therewith including, more specifically, the following:

1.to provide an investment framework for both CoroWare and the parties that wish
to jointly develop products,

2.to serve as a sales channel for CoroWare, and possibly the parties, when the
use of the Company brand instead of their own brand is a better fit for sales
purposes,

3.to actively acquire, develop and retain intellectual property assets by acting
as an outsourced research and development entity;

(b)to enter into any lawful transaction and engage in any lawful activities in
furtherance of the foregoing purposes; and

(c)to engage in any other lawful business permitted by the North Carolina LLC
Act or the laws of any other jurisdiction in which the Company does business.

 

3.2.Powers. Subject to all of the provisions of this Agreement, the Company
shall have the power to do any and all acts and things necessary, appropriate,
advisable or convenient for the furtherance and accomplishment of the purposes
of the Company, including, without limitation, to engage in any kind of activity
and to enter into and perform obligations of any kind necessary to or in
connection with, or incidental to, the accomplishment of the purposes of the
Company, so long as said activities and obligations may be lawfully engaged in
or performed by a limited liability company under the North Carolina LLC Act
and/or the laws of any other jurisdiction applicable to such activities.



 
 

ARTICLE IV

TERM OF THE COMPANY

4.1.Term. The term of the Company commenced on the date upon which the
Certificate of Formation was duly filed with the Secretary of State of the State
of North Carolina and shall continue until the Company is dissolved pursuant to
Article X hereof.

ARTICLE V

COMMON UNITS; INITIAL CAPITAL CONTRIBUTION; CAPITAL ACCOUNTS AND ALLOCATIONS

5.1.Common Units. A Member’s membership interest in the Company shall be
represented by the Common Units held by such Member. Schedule I attached hereto
reflects the Common Units owned by each Member and shall be amended from time to
time to reflect the addition or withdrawal of Members or changes in Members’
Common Unit ownership in accordance with the terms of this Agreement. There
shall initially be only one class of Common Units except that the Company may
from time to time issue Unvested Restricted Common Units as provided in Section
7.1 hereof. Common Units shall be uncertificated and shall be evidenced solely
by reference to Schedule I hereto.

5.2.Issuance of Additional Common Units. Subject to Section 6.4(c), holders of
[two thirds] of the outstanding Common Units may cause the Company from time to
time to issue to Members or other Persons (who, upon such issuance and the
execution by such Persons of an Agreement to be Bound by this Agreement
substantially in the form of Exhibit A attached hereto, and such other documents
and/or instruments as the Members or the Manager, in consultation with counsel,
deems necessary or appropriate to evidence such Persons’ capital contribution
and agreement to be admitted as Members and to be bound by the terms and
conditions of the governance documents of the Company and this Agreement, shall
automatically become Members) initial or additional Common Units, for such
consideration as shall be determined by mutual agreement of the Members subject
to the requirements of the North Carolina LLC Act, the Code and other applicable
laws.

5.3.Contributions of Capital.

(a)CoroWare Initial Contribution. CoroWare’s Initial Capital Contribution shall
consist of the Property described on Schedule II hereto as provided in the
Contribution Agreement in substantially the form attached hereto as Exhibit B.

(b)Snyder Initial Contribution. Snyder’s Initial Capital Contribution shall
consist of cash in the amount set forth on Schedule I hereto.

(c)Determination of Consideration. Consideration received by the Company for the
issue (or deemed issue) of any additional Common Units shall be computed as
follows:

  

(i)insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Company before deducting any reasonable discounts, commissions
or other expenses allowed, paid or incurred by the Company for any underwriting
or otherwise in connection with such issuance;

(ii)insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Members; and

(iii)in the event additional Common Units are issued together with other
securities or other assets of the Company for consideration which covers both,
be the proportion of such consideration so received, computed as provided in
clauses (i) and (ii) above, as reasonably determined in good faith by the
Members.

  

5.4.Capital Accounts. A separate Capital Account shall be established and
maintained for each Member.

5.5.Allocations.

(a)The balance of the Capital Account for each Member shall be deemed to equal
the current aggregate amount (or if property other than cash was contributed by
the relevant Member, the fair market value of such property) of such Member’s
Capital Contributions. The Capital Account of each Member shall be increased by:

1.the U.S. Dollar amount of any additional cash amounts contributed by such
Member;

2.the fair market value of any additional contributions of property (other than
cash) to the Company by such Member; and

3.allocations to such Member with respect to profit and gain of the Company.

(b)The Capital Account of each Member shall be decreased by:

1.the U.S. Dollar amount of any cash distributions made to such Member;

2.the fair market value of any property (other than cash) distributed to such
Member; and

3.allocations to such Member with respect to deductions or losses.

(c)For Capital Account purposes, all items of loss and deduction shall be
allocated (i) first, pro rata, to the Members according to the positive balances
in their respective Capital Accounts until such Capital Accounts are reduced to
zero and (ii) second, pro rata, to the Members in accordance with their
Percentage Interests. All items of profit and gain shall, for Capital Account
purposes, be allocated (A) first, pro rata, to the Members in order to reverse
any allocations of loss or deduction made pursuant to the preceding sentence and
(B) second, pro rata, to the Members in accordance with their Percentage
Interests.

(d)For federal, state and local income tax purposes, items of income, gain,
loss, deduction and credit shall be allocated to the Members in accordance with
the allocations of the corresponding items for Capital Account purposes under
this Section 5.4, except that items with respect to which there is a difference
between tax and book basis will be allocated in accordance with Section 704(c)
of the Code, and the treasury regulations thereunder, particularly Treasury
Regulations Section 1.704-1(b)(4)(1).

(e)In the event the Company incurs any nonrecourse liabilities, income and gain
shall be allocated in accordance with the “minimum gain chargeback” provisions
of Sections 1.704-1 (b)(4)(iv) and 1.704-2 of the Treasury Regulations.

(f)Subject to the provisions of Section 5.4(e), but notwithstanding any other
provision set forth in this Section 5.4, no item of deduction or loss shall be
allocated to a Member to the extent such allocation would cause a negative
balance in such Member’s Capital Account (after taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1 (b)(2)(ii)(d)(4), (5) and (6)). In the event some but not all
of the Members would have such excess Capital Account deficits as a consequence
of such allocation, the limitation set forth in this Section 5.4(f) shall be
applied on a Member-by-Member basis so as to allocate the maximum permissible
deduction or loss to each Member under Treasury Regulations Section
1.704-1(b)(2)(ii)(d). In the event any loss or deduction shall be specially
allocated to a Member pursuant to the preceding sentence, an equal amount of
income or gain of the Company shall be specially allocated to such Member prior
to any allocation pursuant to Section 5.4(c).

(g)Subject to the provisions of this Section 5.4, in the event any Member
unexpectedly receives any adjustments, allocations, or distributions described
in Treasury Regulations Section 1.704- 1 (b)(2)(ii)(d)(4), (5) or (6), items of
the Company’s income and gain shall be specially allocated to such Member in an
amount and manner sufficient to eliminate as quickly as possible any deficit
balance in such Member’s Capital Account in excess of that permitted under
Section 5.4(o created by such adjustments, allocations or distributions. Any
special allocations of items of income or gain pursuant to this Section 5.4(g)
shall be taken into account in computing subsequent allocations pursuant to this
Article V so that the net amount of any items so allocated and all other items
allocated to each Member pursuant to this Article V shall, to the extent
possible, be equal to the net amount that would have been allocated to each such
Member pursuant to the provisions of this Article V if such unexpected
adjustments, allocations or distributions had not occurred.

(h)The Capital Accounts of the Members shall be adjusted in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(e) in the case of a distribution
of any property (other than cash).

(i)The provisions of this Section 5.4 and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulations Section 1.704-1(b) and shall be interpreted and applied in
a manner consistent with such Treasury Regulations.

(j)A transferee of all (or a portion) of the Common Units of a Member shall
succeed to the Capital Account (or portion of the Capital Account) attributable
to the transferred Common Units on a pro rata basis.

5.6.Advances to the Company. Members may, with the prior written consent of the
holders of at least two thirds of the outstanding Common Units, advance funds to
the Company in excess of the amounts required hereunder or pursuant to any
subscription agreement to be contributed by them to the capital of the Company.
Any such approved advances by a Member shall not result in any increase in the
amount of such Member’s Capital Account or, except as provided in the relevant
loan documents or instruments, entitle him or it to any additional Common Units.
The amounts of such advances shall be a debt of the Company to such Member and
shall be payable or collectible only out of the LLC Assets in accordance with
terms and conditions agreed upon by the Members.

5.7.Liability of Members and Manager. Except as otherwise provided in the North
Carolina LLC Act, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company, and none of the Members or Managers shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member or Manager. The failure of the Company to
observe any formalities or requirements relating to the exercise of its power or
management of its business, activities or operations under the North Carolina
LLC Act or this Agreement shall not be grounds for imposing personal liability
on any Member or Manager for liabilities of the Company.

5.8.Return of Capital. Except upon the dissolution of the Company or as may be
specifically provided in Section 10.3, no Member shall have the right to
withdraw from the Company or to demand or to receive the return of all or any
part of his or its Capital Account or his or its Capital Contributions to the
Company.

5.9.Distributions. The net profits of the Company shall be calculated from time
to time as determined by the Members. Subject to Sections 5.11, all
distributions shall be made out of net profits in such amounts and at such times
as may be determined by the holders of at least two thirds of the outstanding
Common Units. All distributions out of net profits shall be made to the Members,
pro rata, in proportion to their respective Percentage Interests on the record
date of such distribution. The date on which the resolution of the Members
declaring a distribution is adopted shall be the record date for determination
of the Members entitled to receive such distribution.

5.10.Income Tax Distributions. Subject to Section 5.11, in order to enable
Members to pay income taxes on income allocated to them, the Members shall,
within thirty (30) days after the end of each calendar year, cause the Company
to distribute, to the extent funds are available therefor, including through
loans obtained from Members (as approved in accordance with Section 5.5), and it
is otherwise practicable to each Person with a Members’ Income Tax Distribution
Amount (as defined below) for the prior calendar year, cash in an amount equal
to the excess, if any, of (i) such Person’s Members’ Income Tax Distribution
Amount for such calendar year, over (ii) the aggregate amount of distributions
to such Member during such calendar year (other than a distribution pursuant to
this Section 5.9 made with respect to a prior year). “Members’ Income Tax
Distribution Amount” for any calendar year means, with respect to each Person
who is a Member or to whom an item of income or gain was allocated during such
calendar year, the product of (A) such Person’s share of taxable income of the
Company for such calendar year and (B) the highest marginal combined rate of
federal and North Carolina State and City individual income taxes for such
calendar year, as determined by the Members.

5.11.Withholding and Payments on Behalf of a Member. The Company is hereby
authorized to withhold from any distribution, or to make payments on behalf of a
Member in his or its capacity as such, all amounts that the Company is required
by law to withhold or pay on behalf of such Member (including for the purposes
of federal, state and local income tax withholding, state personal property
taxes and state unincorporated business taxes). All amounts withheld by the
Company from distributions or paid by the Company on behalf of a Member pursuant
to the foregoing sentence shall be deemed to have been distributed to the Member
otherwise entitled to receive the amount so withheld or on whose behalf the
amount was paid.

5.12.Limitation Upon Distributions. Notwithstanding anything to the contrary in
this Agreement, the Company shall not make a distribution to a Member to the
extent that at the time of the distribution, after giving effect to the
distribution, all liabilities of the Company, other than liabilities to Members
on account of their respective membership interests in the Company and
liabilities for which the recourse of creditors is limited to specified property
of the Company, exceed the fair value of the LLC Assets, except that the fair
value of the property that is subject to a liability for which the recourse of
creditors is limited shall be included in the LLC Assets only to the extent that
the fair value of that property exceeds the liability.

5.13.Voting. Each Member shall be entitled to one vote per Common Unit held.

 

 
 



ARTICLE VI 

RIGHTS AND RESTRICTIONS OF COMMON UNITS

6.1.General Prohibition on Transfer.

(a)No Member shall Transfer all or any number of Common Units owned by him or it
unless (i) such Transfer is made to a Permitted Transferee of such Member,
(ii) such Transfer is made with the prior written consent of the Members holding
at least two thirds of the outstanding Common Units or (iii) such Transfer is
made in accordance with the terms and conditions of this Article VI. Except as
otherwise set forth herein, no Member shall transfer Unvested Restricted Common
Units.

(b)Notwithstanding anything to the contrary in this Agreement, no Transfer shall
be deemed effective unless and until (i) the relevant transferee (other than the
Company or an existing Member) executes and delivers to the Company, in the
capacity of a Member, an Agreement to be Bound by the Terms and Conditions of
this Agreement in the form of Exhibit A (the “Agreement to be Bound”, attached
hereto, (ii) such Transfer is in compliance with the federal securities laws,
all applicable state, local and foreign securities laws and, upon its request,
the Company shall have received satisfactory evidence of such compliance
(including an opinion of counsel to the transferor) and (iii) upon its request,
the Company is indemnified for any reasonable costs and expenses actually
incurred by the Company in connection with such Transfer.

(c)Notwithstanding anything to the contrary in this Agreement, the closings of
all Transfers contemplated by this Article VI shall take place at the principal
place of business of the Company or at such other location as the Company shall
consent to in writing upon the request of the Members participating in such
Transfer, which consent shall not be unreasonably withheld or delayed. At each
closing, the relevant transferor(s) shall deliver to the relevant transferee(s)
a copy of the Agreement to be Bound, duly acknowledged by the Company, and a
certified copy of Schedule I hereto, duly amended to reflect such transferees’
Common Units.

(d)Notwithstanding anything to the contrary in this Agreement, no Member shall
Transfer any or all of his or its respective Common Units to any Person who or
which (i) provides products or services competitive with the products or
services of the Company or operates any business competitive with the business
operated by the Company, (ii) is an employee, consultant, director, officer,
agent, manager, member, partner or other owner of ownership or equity interests
in, or control person of, any Person described in clause (i), in either case,
without the prior written consent of the Company, which may be withheld, for any
reason or no reason, in its sole discretion.

(e)Any Transfer or purported Transfer made in violation of this Article VI or in
violation or contravention of restrictions on Transfer set forth in this
Agreement shall be null and void and of no force or effect and shall not be
reflected on Schedule I hereto.

6.2.              Required Sale.

(a)If Members holding at least two-thirds of all outstanding Common Units vote
to approve the sale of all or substantially all of the Company’s assets, or all
or substantially all of the Company’s outstanding equity (whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise) (an
“Approved Sale”), each Member agrees to vote for, consent to and raise no
objections to such Approved Sale. If the Approved Sale is structured as a merger
or consolidation, each Member will waive any dissenter’s rights, appraisal
rights or similar rights in connection with such merger or consolidation. If
this Approved Sale is structured as a sale of its equity, each Member will agree
to sell all of his or its Common Units and any other membership interest of the
Company and any rights to acquire an equity interest on the terms and conditions
approved by the Members. Each Member will take all necessary or desirable
actions in connection with the consummation of the Approved Sale as requested by
the Company; provided, however, that (1) any Member compelled under this Section
6.2 to participate in an Approved Sale shall not be required to make any
representations or warranties regarding the Company, and (2) any Member
compelled under this Section 6.2 to participate in an Approved Sale shall have
no indemnification obligation or other contractual liability for any
representations or warranties regarding the Company beyond the consideration
received by such Member pursuant to such Approved Sale.

(b)The obligations of each Member with respect to the Approved Sale of the
Company are subject to the satisfaction of the following conditions: (1) upon
the consummation of the Approved Sale, each such Member will receive the same
form of consideration (provided, however, that the receipt and holding of such
form of consideration does not cause any such Member to violate any applicable
laws, rules or regulations) and the same portion of the aggregate consideration
that such Member would have received if such aggregate consideration had been
distributed by the Company in complete liquidation pursuant to the rights and
preferences of each Member as set forth herein; (2) if any Members are given an
option as to the form and amount of consideration to be received, each Member
will be given the same option (provided, however, that the receipt and holding
of such form of consideration does not cause any such Member to violate any
applicable laws, rules or regulations); (3) each Member with then currently
exercisable rights to acquire an equity interest will be given an opportunity to
exercise such rights prior to the consummation of the Approved Sale and to
include the membership so acquired in the Approved Sale.

6.3.Rights of First Refusal.

(a)Except as otherwise provided in Sections 6.1 and 6.2, no Member shall
Transfer all or any number of the Common Units owned by him or it unless the
relevant Member desiring to make the Transfer (the “Transferor”) shall have
first delivered a written offer meeting the requirements set forth in Section
6.3(b) (the “Offer Notice”), to sell the Common Units then proposed to be
transferred by such transferor (the “Transfer Common Units”) to the Company and
each non-transferring Member (the “Remaining Members”), and such offer shall not
have been accepted.

(b)The Offer Notice shall contain (i) a statement of the Transferor’s intention
to Transfer the Transfer Common Units to a third-party, (ii) the name and
address of the proposed transferee, (iii) the number of Transfer Common Units,
(iv) the terms of such proposed Transfer, and (v) an offer to sell the Transfer
Common Units to the Company and, to the extent required pursuant to Section
6.3(c), the Remaining Members.

(c)Within 30 days after the receipt of the Offer Notice, the Company may elect
to acquire all or any number of the Transfer Common Units by giving written
notice thereof to the Transferor (with a copy to each Remaining Member), which
notice shall contain the number of Transfer Common Units which the Company
desires to purchase. If all of the Transfer Common Units are not fully
subscribed for by the Company, the remaining Transfer Common Units shall be
offered (and, to the extent not fully subscribed for initially by the Remaining
Members, re-offered) to the Remaining Members upon the terms set forth in this
Section 6.3 until all such Transfer Common Units are fully subscribed for or
until all Remaining Members have subscribed for all such Transfer Common Units
which they desire to purchase; provided, however, that the Remaining Members
must exercise their purchase rights within five days after receipt of such offer
(and all such re-offers). The notice required to be given by the Company and the
Remaining Members, if applicable, shall specify a date for the closing of the
purchase of the Transfer Common Units, which date shall be upon the latest to
occur of (i) 30 days from the date of the receipt of the last notice given
pursuant to the two immediately preceding sentences, and (ii) 30 days after the
expiry of any waiting period under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976.

(d)The Transfer of the Transfer Common Units to the Company and/or the Remaining
Members shall be consummated in accordance with the terms set forth in the offer
of the proposed transferee (or, to the extent for consideration other than cash,
terms which are substantially similar to such terms).

(e)If the offer to sell is not accepted by the Company and/or the Remaining
Members as to all the Transfer Common Units prior to the termination of the last
five day period specified in Section 6.3(c), the relevant transferors may make a
bona fide Transfer with respect to the balance of the Transfer Common Units to
the prospective transferee named in the Offer Notice, provided that such
Transfer shall be made only in strict accordance with the terms set forth in the
Offer Notice. To the extent that the Transferor shall fail to make such Transfer
within 60 days following the expiration of the last five-day period specified in
Section 6.3(c) for the election by the Remaining Members or, in the event any
Remaining Member revokes an election to purchase Transfer Common Units pursuant
to Section 6.3(b), within 60 days of the date of the last such notice of
revocation, such Transfer Common Units shall again become subject to all of the
restrictions on Transfer set forth in this Article VI.

  

 
 



ARTICLE VII

ADDITIONAL AGREEMENTS AND RESTRICTIONS

7.1.Restricted Common Units.

(a)The Company may issue Restricted Common Units pursuant to a separate
agreement (“Restricted Common Unit Issuance Agreement”). All Restricted Common
Units shall initially be unvested, meaning they are subject to repurchase by the
Company (“Unvested Restricted Common Units”). Pursuant to the terms set forth in
the Restricted Common Unit Issuance Agreement and this Article VII, all or a
portion of such Unvested Restricted Common Units shall, upon the passage of time
or upon the occurrence of one or more events (each, a “Vesting Event”), become
vested, meaning the Company’s right to repurchase such Common Units shall lapse
(“Vested Restricted Common Units”). The Restricted Common Unit Issuance
Agreement shall specify (i) the number of Restricted Common Units issued
thereby, (ii) a vesting schedule or the Vesting Event(s) pursuant to which the
Unvested Restricted Common Units shall vest, (iii) the price per Common Unit,
and (iv) the event which shall trigger the Company’s right to exercise its
repurchase option (“Repurchase Event”).

(b)Upon the occurrence of a Repurchase Event, the Company shall, in its sole
discretion, but subject to the terms and conditions set forth in this Section
7.1 and the Restricted Common Unit Issuance Agreement, have the right to
repurchase (the “Repurchase Option”) all or any number of the Unvested
Restricted Common Units of the relevant Member, regardless of whether such
Unvested Restricted Common Units are owned or held by such Member or by one or
more of such Member’s Permitted Transferees.

(c)The number of Unvested Restricted Common Units to be repurchased by the
Company will first be satisfied to the extent possible from the Unvested
Restricted Common Units held by the affected Member. If the number of Unvested
Restricted Common Units then held by the affected Member is less than the total
number of Unvested Restricted Common Units which the Company has elected to
exercise its right to repurchase pursuant to the Repurchase Option, the Company
will repurchase the remaining Unvested Restricted Common Units which the Company
has elected to repurchase from the transferees of the affected Member, who or
which hold such Unvested Restricted Common Units at the time of delivery of
notice of the Company’s exercise of the Repurchase Option in accordance with
Section 7.1(c) (determined as nearly as practicable to the nearest Common Unit).

(d)If the Company elects to repurchase all or any number of an affected Member’s
Unvested Restricted Common Units pursuant to a Repurchase Option, the Company
will deliver written notice of such election to the holder or holders of the
relevant Unvested Restricted Common Units subject to such Repurchase Option
within 90 days after the occurrence of the Repurchase Event. The written notice
by the Company will set forth (i) the number of Unvested Restricted Common Units
to be acquired; (ii) the consideration to be paid for such Unvested Restricted
Common Units (determined pursuant to Section 7.1(d)), and (iii) the time and
place for the closing of the repurchase transaction (determined pursuant to
Section 7.1(e)).

(e)The Company shall repurchase any Unvested Restricted Common Units which it
elects to repurchase pursuant to the Repurchase Option at a price per Common
Unit equal to the Original Cost of such Unvested Subject Common Unit.

(f)The closing of the transactions for the repurchase of Unvested Restricted
Common Units as to which the Repurchase Option has been exercised shall take
place at the principal place of business of the Company on the date designated
in writing by the Company. The Company will pay for the Unvested Restricted
Common Units to be repurchased pursuant to the Repurchase Option by delivery of
a check or checks in the amount of the total repurchase price, and the holder(s)
of the subject Unvested Restricted Common Units will sell such Unvested
Restricted Common Units so repurchased against payment therefor; provided,
however, that if the aggregate repurchase price of the subject Unvested
Restricted Common Units exceeds $10,000, the Company may pay such price in equal
installments of the lesser of (A) $10,000 and (B) the remaining unpaid portion
of the repurchase price, payable quarterly until the repurchase price is paid in
full. At the closing, the relevant holder(s) shall deliver to the Company any
certificates, instruments or other documents evidencing the Unvested Restricted
Common Units to be repurchased, duly endorsed and in negotiable form and, to the
extent necessary (i) with all documentary stamps affixed thereto, and
(ii) accompanied by executed unit transfer powers endorsed in blank.

(g)If a Member or any other Person becomes obligated to sell Unvested Restricted
Common Units to the Company pursuant to this Section 7.1 and fails to deliver
such documentation pertaining to the Unvested Restricted Common Units to the
Company in accordance with the terms of this Section 7.1, the Company, may, at
its option, in addition to all other remedies it may have, send to such Person
by registered or certified mail, return receipt requested, the repurchase price
for such Unvested Restricted Common Units, determined in accordance with Section
7.1(d). Thereupon, the Company, upon written notice to such Person, shall cancel
the Unvested Restricted Common Units on its books and shall amend Schedule I
hereto to reflect the cancellation of the Unvested Restricted Common Units to be
repurchased by the Company and thereupon all of such Person’s rights in and to
such Unvested Restricted Common Units sold in accordance with this Section
7.1(f) shall terminate.

7.2.Collaboration and Use of Intellectual Property. In accordance with the
collaborative purposes of the Company as set forth in Section 3.1 hereof, from
time to time, one or more of the Members (each, a “Contributing Member”) may
make available to the Company various items of Intellectual Property for its use
in the development of products, services and applications and, in certain
circumstances, a Contributing Member may enter into a separate transfer or
licensing agreement with respect to such Intellectual Property either with the
Company or with one or more of the other Members. Such agreement may be for
separate consideration as may be stated therein or, if with the Company, then
the transfer or license effected thereby may be deemed an additional Capital
Contribution to the Company. In any event, the Members and the Company agree as
follows with respect to such Intellectual Property:

(a)In the absence of a specific license or transfer agreement to the contrary,
the sharing of Intellectual Property in furtherance of the purposes of the
Company shall not constitute a relinquishment of the Contributing Member’s
rights in such Intellectual Property, including the right to transfer or license
such intellectual property to others for any purpose, or otherwise be deemed to
impair or dilute such rights, all such rights being hereby reserved;

(b)Except to the extent expressly authorized by this Agreement, a license or
transfer agreement or otherwise agreed in writing by the Contributing Member,
the Company and the Members agree that they shall keep confidential and shall
not publish or otherwise disclose or use for any purpose other than for the
purpose of exercising retained rights or rights under licenses granted by a
Contributing Member, or performing obligations hereunder, or as otherwise
provided for in this Agreement, any confidential or proprietary information or
materials consisting of Intellectual Property which is disclosed by a
Contributing Member;

(c)Except to the extent expressly authorized by this Agreement, a license or
transfer agreement or otherwise agreed in writing by the Contributing Member,
neither the Company nor any Member (other than the contributing Member) shall
have any right to transfer, sell, assign or otherwise use such Intellectual
Property in any way which would compete with or cause harm to the business or
financial condition of the Contributing Member or the Company; and

(d)For purposes of this Section 7.2, Intellectual Property shall not include
information or know-how which:was already known to the receiving party, other
than under an obligation of confidentiality (except to the extent such
obligation has expired or an exception is applicable under the relevant
agreement pursuant to which such obligation established), at the time of
disclosure;was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving party;became generally
available to the public or otherwise part of the public domain after its
disclosure and other than through any act or omission of the receiving party in
breach of this Agreement or a license agreement;was independently discovered or
developed by the receiving Party without reference to or use of Confidential
Information of the disclosing Party as demonstrated by documented evidence;
orwas disclosed to the receiving Party, other than under an obligation of
confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation established), by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.

 

ARTICLE VIII

MANAGEMENT; MEMBERS

8.1.Management by Managers. The Company shall be managed by one or more Managers
who shall be elected from time to time by the Members. If at any time there be
more than one Manager, the Managers shall designate one or more Managers to
conduct the day-to-day operations of the Company. A Manager may be elected by
the affirmative vote or written consent of the Members holding no less than two
thirds of the Membership Interests and need not be a Member. At any time in
which no Manager is appointed, the duties, responsibilities and obligations of
the Manager shall be performed and satisfied by one or more of the Members as
decided among them by mutual agreement.

8.2.Manager Removal, Resignation and Vacancies. The Manager may be removed from
office with or without cause by the affirmative vote or written consent of the
Members holding no less than two thirds of the Membership Interests. Any Manager
may resign as a Manager at any time by giving written notice to the Members. Any
such resignation shall take effect on the date of the receipt of such notice or
any later time specified therein. Unless otherwise specified in such notice, the
acceptance of such resignation shall not be necessary to make it effective. The
Members, and only the Members, may fill any vacancy in the office of any Manager
by the affirmative vote or written consent of Members holding no less than 60%
of the Membership Interests.

8.3.General Obligations. The Managers shall execute and cause to be filed
original or amended documents and shall take any and all other actions as may be
reasonably necessary to maintain the status of the Company as a limited
liability company under the laws of the State of North Carolina and any other
jurisdiction in which the Company engages in business.

8.4.General Authority. Subject to the restrictions set forth in Section 7
hereof, the Managers shall have responsibility for and control over the
day-to-day management of the business and affairs of the Company. If there is
more than one Manager, the rights and powers of the Manager shall be exercised
among them as they may agree among themselves.

8.5.Scope of Duties. The Managers shall not be required to devote full time to
the business or affairs of the Company but shall devote the time reasonably
necessary to perform the duties of the Managers under this Agreement and to
prudently manage and operate the Company's business and properties.

8.6.Limitation of Liability of Manager. Except as otherwise provided herein, no
Manager shall be liable to the Company or the Members for any act or omission in
connection with the business or affairs of the Company including, without
limitation, any mistake of judgment and any business decision (including any
decision regarding the timing of any acquisition or disposition of any property
of the Company), so long as the Manager against whom liability is asserted acted
in good faith on behalf of the Company and in a manner reasonably believed by
the Manager to be within the scope of authority under this Agreement and in the
best interests of the Company, unless such act or omission constitutes gross
negligence, intentional misconduct, fraud or a knowing violation of law.

8.7.Binding Authority. The Managers shall have authority to bind the Company
only with respect to matters arising in the ordinary course of business of the
Company, including execution of any ministerial agreement, document or
instrument or undertaking in an amount less than $500. Any person dealing with
the Company may rely upon a certificate signed by any Manager as to (a) the
identity of any Member, (b) any fact relevant to the Company, and (c) the due
authority of persons purporting to act on behalf of the Company.

8.8.Restrictions on Manager Authority. Except as expressly stated herein, no
Manager shall directly or indirectly perform any actions on behalf of the
Company without the vote or written consent of Members holding 60% of the
Membership Interests.

8.9.Managers Under the North Carolina LLC Act. Any Manager appointed from time
to time in accordance wither Section 8.1 hereof shall be a “manager” of the
Company for all purposes of, and within the meaning set forth in, the North
Carolina LLC Act.

8.10.Compensation. The compensation of the Managers for services to the Company
shall be determined, in good faith by the Members. Managers shall, however, be
reimbursed by the Company for any reasonable expenses (including travel
expenses) that are incurred by such Managers in the performance of their duties
hereunder. Nothing contained in this Agreement shall be construed to preclude
any Manager from serving the Company in any other capacities and receiving
compensation for such services.

8.11.Officers.

(a)Consistent with Section 8.1, the Company shall have such officers, with such
duties, powers and authority, as the Managers may establish from time to time
which may include a President, Secretary, Treasurer, and Vice Presidents. Each
officer shall hold his or her respective office for the term specified by the
Managers, unless earlier removed by the Members or Managers. Except as otherwise
provided by law, any number of offices may be held by the same person.

(b)Any officer or agent of the Company may resign at any time by giving written
notice to the Members and the Managers. Any such resignation shall take effect
at the time specified therein or, if no time is specified, upon receipt thereof,
and unless specified therein, acceptance of such resignation shall not be
necessary to make it effective.

(c)Except as provided by the terms of any agreement between the relevant officer
or agent and the Company, any officer or agent of the Company may be removed
from office, with or without cause, by the Managers or by Members holding a
majority of the outstanding Common Units.

(d)The officers of the Company shall be entitled to such salary or other
compensation as the Members shall determine.

(e)Third parties dealing with the Company shall be entitled to rely conclusively
upon the power and authority of the officers of the Company as established in
accordance herewith.

8.12.Voting Rights of Members; Meetings of Members.

(a)Members shall be entitled to vote for the Managers, each of whom shall be
elected or removed by holders of a majority of the aggregate Common Units then
issued and outstanding; provided, however, that notwithstanding anything to the
contrary in this Agreement, each of the parties hereto hereby agrees to take any
and all actions, including, without limitation, the voting of all Common Units
held by them to effect the purpose of Section 8.1 and cause the Managers to be
elected subject to Section 8.1.

(b)A meeting of the Members may be called at any time by Members holding not
less than 25% of the then issued and outstanding Common Units. Meetings of the
Members shall be held at the Company’s principal place of business or at any
other place agreed to by the Members. Not less than five nor more than 60 days
before each meeting, the Person or Persons calling the meeting shall give
written notice of the meeting to each Member, stating the place, date, hour and
purpose of the meeting. Notwithstanding the foregoing provisions, a Member shall
be deemed to waive such notice if, before or after the meeting, the Member signs
a waiver of the notice which is filed with the records of meetings of the
Members, or is present at the meeting in person or by proxy without objecting to
the lack of notice prior to the commencement of such meeting.

(c)At any meeting, the presence in person or by proxy of Members holding not
less than a majority of the Common Units then issued and outstanding shall
constitute a quorum. If, at any meeting duly called, a quorum shall not be
present, a majority of the Members present at such meeting may reschedule such
meeting, despite the absence of a quorum, which rescheduled meeting may be held
on not less than 24 hours notice to the other Members. A Member may vote either
in person or by written proxy signed by the Member or by the Member’s duly
authorized attorney in fact. Except as otherwise provided in Section 8.13(c), at
any meeting at which a quorum is present, the affirmative vote (in person or by
proxy) of Members owning a majority of the Common Units then issued and
outstanding shall be the act of the Members.

(d)A meeting of the Members need not be held at any time, except as called
pursuant to Section 8.13(b).

(e)Any action which may be taken by the Members at any meeting may be taken
without a meeting if consents in writing setting forth the action so taken are
signed by Members owning the requisite number of Common Units then issued and
outstanding (or their duly authorized proxies), and the writing or writings are
delivered to the Company and to any Members who or which did not consent to the
taking of such action. The Company shall file such writings with the minutes of
proceedings of the Members.

(f)Members may participate in a meeting by conference telephone or similar
communications equipment, by means of which all Persons in the meeting can hear
each other, and such participation shall constitute presence in person at such
meeting.

8.13.Exculpation. No Member, Manager or officer shall have personal liability to
the Company or the Members for monetary damages for breach of such Member’s,
Manager’s or officer’s fiduciary duties (if any) or for any act or omission
performed or omitted by such Member, Manager or officer in good faith on behalf
of the Company. Each Member, Manager or officer shall be indemnified and
exculpated from personal liability for damages in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters that such
Member, Manager or officer reasonably believes are within such Person’s
professional or expert competence.

ARTICLEIX

BANK ACCOUNTS; BOOKS AND RECORDS; STATEMENTS;
TAXES; FISCAL YEAR

9.1.Bank Accounts. All funds of the Company shall be deposited in its name in
such checking and savings accounts, time deposits or certificates of deposit, or
other accounts as shall be designated by the Members from time to time, and the
Manager or other designated Member shall arrange for the appropriate conduct of
such account or accounts.

9.2.Books and Records. The Company shall keep, or cause to be kept, accurate and
complete books and accounts showing assets, liabilities, income, operations,
transactions and the financial condition of the Company.

9.3.Where Maintained. The books, accounts and records of the Company at all
times shall be maintained at the Company’s principal office or such other office
or offices as the Members shall determine.

9.4.Tax Returns. The Company shall cause to be prepared and delivered to the
Members, in a timely fashion after the end of each Fiscal Year (as defined in
Section 9.6), copies of all federal and state income tax returns for the Company
for such Fiscal Year, one copy of which shall be timely filed with the
appropriate tax authorities. Such returns shall accurately reflect the results
of operations of the Company for such Fiscal Year. The Members shall appoint a
Member (who may also be the Manager) as the “tax matters partner” (as defined in
the Code) of the Company who is authorized and required to represent the Company
(at the expense of the Company) in connection with all examinations of the
affairs of the Company by any federal, state, or local tax authorities,
including any resulting administrative and judicial proceedings, and to expend
funds of the Company for professional services and costs associated therewith.
The “tax matters partner” shall keep all Members fully informed of the progress
of any such examination, audit or other proceeding, and each Member shall have
the fight to participate in such examination, audit or other proceeding. Each
Member and former Member agrees to cooperate with the “tax matters partner” and
to do or refrain from doing any or all things reasonably required in connection
with the conduct of such proceedings.

9.5.Fiscal Year. Unless otherwise required by law, the fiscal year of the
Company for financial, accounting, U.S. federal, state and local income tax
purposes shall be the calendar year (the “Fiscal Year”).

ARTICLE X

DISSOLUTION AND LIQUIDATION

10.1.Events Causing Dissolution.

(a)The Company shall not be dissolved by the admission of new Members or the
withdrawal of existing Members (unless all Members of the Company have
withdrawn). The Company shall be dissolved and its affairs wound up upon the
occurrence of any of the following events: (i) the affirmative vote or written
consent of Members holding 75% or more of the issued and outstanding Common
Units; and (ii) the occurrence of any other event which, under the North
Carolina LLC Act, would cause the dissolution of the Company or that would make
it unlawful for the business, activities or operations of the Company to be
continued.

(b)Dissolution of the Company shall be effective as of the day on which the
event occurs giving rise to the dissolution, but the Company shall not terminate
until there has been a winding up of the Company’s business, activities,
operations and affairs, and the LLC Assets have been distributed as provided in
Section 10.3 of this Agreement and by the North Carolina LLC Act.

10.2.Cancellation of Certificate. Upon the dissolution and completion of the
winding up of the Company, the Certificate of Formation shall be canceled in
accordance with the provisions of Section 57C-6-01 of the North Carolina LLC
Act, and the Person responsible for winding up the affairs of the Company shall
promptly notify the Members of such dissolution.

10.3.Distributions Upon Dissolution. Upon the dissolution of the Company, any
other Person designated by the Members to be responsible for winding up the
affairs of the Company shall act as liquidator and proceed without any
unnecessary delay to sell or otherwise liquidate the LLC Assets and pay or make
due provision for the payment of all debts, liabilities and obligations of the
Company. Any Person designated by the Members to be responsible for winding up
the affairs of the Company shall distribute the net liquidation proceeds and any
other liquid assets of the Company after the payment of all debts, liabilities
and obligations of the Company (including, without limitation, all amounts owing
to a Member under this Agreement or under any agreement between the Company and
a Member entered into by the Member other than in its capacity as a Member of
the Company), the payment of expenses of liquidation of the Company, and the
establishment of a reasonable reserve to be sufficient to pay any amounts
reasonably anticipated to be required to be paid by the Company, which shall be
distributed, subject first to the Preferred Liquidation Preference in Section
6.4(a), to the Members pro rata, in proportion to the positive balances, if any,
in their respective Capital Accounts until such Capital Accounts are reduced to
zero and then in accordance with their respective Percentage Interests.

ARTICLE XI

MISCELLANEOUS

11.1.Specific Performance, Injunction, Payment of Costs.

(a)The parties agree that it is impossible to determine the monetary damages
which would accrue to the Company or any Member by reason of the failure of any
other Member or the Company to perform any of his or its obligations under this
Agreement requiring the performance of an act other than the payment of money
only. Further, because the Common Units cannot be readily purchased or sold in
the open market, the parties hereto agree and acknowledge that money damages are
not an adequate remedy with respect to the nonperformance or other breach of any
obligations pursuant to the provisions of Article VI and Article VII. Therefore,
each party hereto may, in his or its sole discretion, apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting a bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

(b)In the event of a breach or threatened breach by a Member of any of the
provisions of this Agreement, the Company, and the remaining Members shall be
entitled to an injunction restraining such Member from any such breach without a
showing of irreparable harm. The availability of this injunctive remedy shall
not prohibit the Company or any Member from pursuing any other remedies
available at law or in equity for such breach or threatened breach, including
the recovery of monetary damages from the breaching Member.

11.2.Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any and all further instruments or documents and
to take any and all such other and further actions as the relevant other party
may reasonably request in order to evidence or effectuate the consummation of
the transactions contemplated hereby and to otherwise carry out the intent of
the parties hereunder.

11.3.Termination; Survival. The rights and obligations of a Member under this
Agreement shall terminate at such time as such Member no longer is the
beneficial owner of any Common Units. This Agreement shall terminate upon the
earliest to occur of (a) the date on which the Members and the Company agree in
writing to terminate this Agreement, (b) the sale of all or substantially all of
the LLC Assets, and (c) the dissolution of the Company; provided, that prior to
such termination, the proceeds of any sale described in clause (b) of this
Section 11.3 are liquidated and distributed to the Members pursuant to Articles
V and X of this Agreement. Notwithstanding anything to the contrary in this
Agreement, regardless of the manner in which this Agreement is terminated,
Sections 6.1, 7.1, 8.14, 8.15, 8.16, 11.2, 11.3, 11.5, 11.6, 11.7, 11.8, 11.9
and 11.10 hereof shall survive until, by their respective terms, they are no
longer operative.

11.4.Benefits of Agreement. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Except as provided in Section 8.14 of this
Agreement, this Agreement is for the sole benefit of the parties hereto and not
for the benefit of any third party.

11.5.Enforceability. It is the desire and intent of the parties hereto that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies of each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.

11.6.GOVERNING LAW. THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NORTH CAROLINA (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAWS PROVISIONS THEREOF).

11.7.CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL AND STATE COURT IN
NORTH CAROLINA SITTING IN RALEIGH AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE LITIGATED EXCLUSIVELY IN SUCH COURTS. EACH PARTY
HERETO AGREES NOT TO COMMENCE ANY LEGAL PROCEEDING RELATED HERETO OR THERETO
EXCEPT IN SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
IN ANY SUCH COURT AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH PARTY HERETO CONSENTS TO PROCESS BEING SERVED IN ANY SUCH ACTION OR
PROCEEDING BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL.

11.8.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OF THE OTHER PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY OF THE OTHER PARTIES WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.8.

11.9.Notices. All notices, requests and other communications to any party
hereunder shall be in writing and sufficient if delivered personally or sent by
telecopy (with confirmation of receipt) or by registered or certified mail,
postage prepaid, return receipt requested, e-mail signed using www.docusign.com
to the appropriate addresses listed below or, if applicable, on the relevant
Additional Member Signature Page attached hereto:

If to the Company:

ARICON, LLC



Attention: Manager

150 Fayetteville Street

Box 1011

Raleigh, NC 27601
Email: Managers@ARICON.com

 

 

with a copy to:

Law Offices of Gary L. Blum

3278 Wilshire Boulevard Suite 603

Los Angeles, California 90010

GLBLAW@AOL.com

 

 


or, in any event, to such other address or telecopy number as the party to whom
notice is to be given may furnish in writing to the other parties hereto in
accordance with the requirements of this Section 11.9. Each such notice, request
or communication shall be effective when received or, if given by mail, when
delivered at the address specified in this Section 11.9 or on the fifth business
day following the date on which such communication is posted, whichever occurs
first.

11.10.Amendments and Waivers. This Agreement may only be modified or amended
with the written consent of the Company and holders of at least two thirds of
the issued and outstanding Common Units, as determined as of the date of such
proposed amendment. Any such supplemental or amendatory agreement shall be
adhered to and have the same effect from and after its effective date as if the
same had originally been embodied in, and formed a part of, this Agreement.

11.11.Compliance with North Carolina LLC Act. Each Member agrees not to take any
action or fail to take any action which, considered alone or in the aggregate
with other actions or events, would result in the termination of the Company
under the North Carolina LLC Act.

11.12.Entire Agreement. This Agreement contains the entire agreement among the
parties with respect to the matters contemplated by this Agreement and
supersedes all prior agreements or understandings among the parties with respect
to such matters.

11.13.Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

11.14.Descriptive Headings; Certain Interpretations.

(a)Descriptive headings are for convenience only and shall not control or affect
the meaning or construction of any term or provision of this Agreement.

(b)The following rules of interpretation apply to this Agreement: (i) wherever
it appears appropriate from the context, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in
either the masculine, feminine or neuter shall include the masculine, feminine
and neuter; (ii) ”or” and “any” are not exclusive and “include” and “including”
are not limiting; and (iii) a reference to any agreement or other contract
includes permitted supplements and amendments.

[the remainder of this page intentionally left blank]

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

ARICON, LLC

 

 

 

By: /s/Lucas Snyder

Name: Lucas Snyder

Title: Partner

 

Members

 

COROWARE

 

 

 

By: /s/ Lloyd T. Spencer

Lloyd T. Spencer, Chief Executive Officer

 

 





SNYDER

 

/s/Lucas Snyder

Lucas Snyder

                           

 

 

 
 

Exhibit A

Additional Member Signature Page
and Agreement to be Bound

 

The undersigned, intending to be legally bound, hereby agrees to be bound, as if
the undersigned was an original signatory thereto, by all of the terms and
conditions applicable to a “Member” under that certain Limited Liability Company
Operating Agreement, dated as of September 21__, 2012 (the “Agreement”), by and
among ARICON, LLC and its Members (as defined in the Agreement), as the same may
be amended from time to time in accordance with the terms thereof.

As a condition to the undersigned’s admission as a Member of the Company, the
undersigned shall deliver to the Company a duly executed subscription agreement
or other agreement in form and substance satisfactory to the Company providing
for the admission of the undersigned and contribution of capital as
consideration therefor.

Dated:    _________________________ Individual:  
______________________________________
Name (Signature):   Non-Individual:   ______________________________________
Name of Entity:   By:___________________________________
        Name:
        Title:   Address:   ______________________________________
______________________________________
______________________________________
Attention:_____________________________
Email:_____________________________ Accepted and agreed as of _______________:  
ARICON, LLC  

 

By:___________________________________
Name:
Title:

 

 
 

 

 

Schedule I

ARICON LLC

Common Units
Outstanding

Dated as of September _28__, 2012

 

Name

 

Address

Form of Capital Contribution

 

Common Units

 

Restricted Units

 

Total Units

Lucas Snyder

10823 Hampton Mill Terr.
Apt. #350

Rockville, MD 20852

Cash 50,000   50,000 Lucas Snyder

10823 Hampton Mill Terr.
Apt. #350

Rockville, MD 20852

        Lucas Snyder

10823 Hampton Mill Terr.
Apt. #350

Rockville, MD 20852

        CoroWare 1410 Market Street
Suite 200
Kirkland, WA  98033 Cash 10,000   10,000 CoroWare 1410 Market Street
Suite 200
Kirkland, WA  98033 Mobile Robot for
Prototyping 4,000   4,000 CoroWare 1410 Market Street
Suite 200
Kirkland, WA  98033 Shares of CoroWare Restricted Common Stock 38,000   38,000  
                     

 

Total

 

    102,000   102,000

 

 

 
 

 

EXHIBIT A.2

 

ARICON, LLOC

Meeting of the Managers

September 21, 2012

 

A meeting of the Managers of Aricon, LLC (“Aricon”) was held via CoroCall
Business Class HD Video Conferencing at 1:30 p.m. Pacific Time, notice having
been duly given. Lucas Snyder and Lloyd Spencer were present, together being a
majority of the managers. Mr. Spencer called the meeting to order at 1:36 a.m.
Pacific Time.

 

As the first matter of business, the operating agreement was reviewed.
Resolution to adopt the operating agreement with a proviso that minor changes in
language are acceptable to both parties was passed.

 

As the next matter of business, resolution to select Shanna Gerrard as corporate
secretary for ARICON, LLC was adopted.

 

As the next matter of business, Ms. Gerrard was directed by approved motion to
file the paperwork to create the LLC.

 

As the next matter of business, domain name and infrastructure considerations
were discussed.

 

There being no further business, upon motion duly made and seconded, the meeting
was adjourned at 1:59p.m. Pacific Time.

 

 

Respectfully submitted,

 

 

/s/ Shanna Gerrard

 

Shanna Gerrard

Corporate Secretary

 

 
 

 

EXHIBIT B

Asset Contribution Agreement (“Agreement”), dated as of September _21__, 2012,
between ARICON, LLC, a North Carolina limited liability company with its
principal offices at 150 Fayetteville Street, Box 1011, Raleigh, NC
27601________ (the "Company"), and __CoroWare, Inc.__ (the "Contributor").

 

 

Introduction

The Company has agreed to issue up to one hundred two thousand (102,000) Common
Units of limited liability interests of the Company (the "Units"), at a price of
US$1.00 per Unit (the "Offering"), subject to increase in the Company’s
discretion.

For and in consideration of the premises and the mutual covenants hereinafter
set forth, the parties hereto do hereby agree as follows:

 

1.Assets. Subject to the terms and conditions of this Agreement, Contributor
hereby sells, contributes and transfers to the Company, and the Company hereby
purchases from Contributor, all right, title and interest in and to the assets
set forth on Schedule I hereto (“Assets”), free and clear of all liens and
encumbrances.

2.Share Consideration. In consideration for Contributor’s contribution, transfer
and delivery of the Assets to the Company pursuant to the terms of this
Agreement, the Company shall issue to the Contributor _52,000_______________ of
the Company’s Common Units.

3.No Assumed Liabilities. The Company assumes no liabilities of the Contributor
whether related to the Assets or otherwise.

4.Representations and Warranties of Company. The Company represents and warrants
to Contributor as follows:

(a)Organization and Qualification. The Company is a limited liability company
duly organized and validly existing under the laws of the State of North
Carolina, with full power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.

(b)Authorization of Agreement. The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly and validly authorized by the Board of Directors of the Company, and
the Company has the full legal right, power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. No further authorization is required on the
part of the Company to consummate the transactions contemplated hereby.

(c)Capitalization. Prior to the transactions contemplated by this Agreement, the
Company has no units of limited liability interests outstanding.

5.Representations, Warranties and Covenants of Contributor. Contributor
represents and warrants to the Company as follows:

(a)The Contributor has the full legal right, power and authority to execute and
deliver this Agreement, to perform his obligations hereunder, and to consummate
the transactions contemplated hereby. No further authorization is necessary on
the part of Contributor to consummate the transactions contemplated hereby.

(c)(b) The Contributor is an "accredited investor" as such term is defined in
Rule 501 of Regulation D ("Regulation D") promulgated under the Securities Act
of 1933, as amended (the "Act"), and recognizes the highly speculative nature of
this investment and the Contributor is able to bear the economic risk of an
investment in the Units.

(d)(c) The Contributor has prior investment experience, including investment in
non-listed and non-registered securities, or has employed the services of an
investment advisor, attorney or accountant to read all of the documents
furnished or made available by the Company and evaluate the merits and risks of
such an investment on the Contributor's behalf.

(e)(d) The Contributor acknowledges that all documents, records and books
pertaining to the Company or its acceptance of the Units which the Contributor
has requested, including the LLC Agreement, have been made available for
inspection by the Contributor and the Contributor's attorney, accountant, or
adviser(s).

(f)(e) The Contributor and/or the Contributor's advisor(s) has/have had a
reasonable opportunity to ask questions of, and receive answers from, a person
or persons acting on behalf of the Company concerning the Units and all such
questions have been answered to the full satisfaction of the Contributor.

(g)(f) If the Contributor is a natural person, the Contributor has reached the
age of majority in the jurisdiction in which the Contributor resides, has
adequate means of providing for the Contributor's current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Units for an indefinite period of time, has no need for liquidity in such
investment and, at the present time, could afford a complete loss of such
investment.

1.(g) If the Contributor is not a natural person, the person signing this
Agreement on behalf of the Contributor has been duly authorized by the
Contributor to execute this Agreement on behalf of the Contributor, and further,
the Contributor has all requisite power and authority to purchase the Units and
to enter into this Agreement.

(h)(h) The Contributor acknowledges that the Units have not been registered
under the Act or any other applicable federal or state securities laws. The
Contributor will not sell or otherwise transfer the Units, without registration
under the Act, or other applicable federal or state securities laws, or
complying with exemptions therefrom, such compliance, at the option of the
Company, to be evidenced by an opinion of counsel to the Contributor in form and
substance acceptable to the Company that no violation of the Act or such other
applicable federal or state securities laws would result from such sale or
transfer. The Contributor represents that he or it is purchasing the Units for
the Contributor's own account, for investment purposes only, and not with a view
to resale or distribution. The Contributor has not offered or sold any portion
of the Units being acquired nor does the Contributor have any present intention
of dividing such Units with others or of selling, distributing, or otherwise
disposing of any portion of such Units, either currently or after the passage of
a fixed or determinable period of time or upon the occurrence or non-occurrence
of any predetermined event or circumstance in violation of the Act or other
applicable federal state securities laws. The Contributor acknowledges that the
Company has no obligation to register the Units.

(i)(i) The Contributor recognizes that an investment in the Units involves
substantial risks, including loss of the entire amount of such investment and
the Contributor has taken full cognizance of, and understands all of, the risks
related to the purchase of the Units.

(j)(j) The Contributor acknowledges that if any certificates representing Units
or any other securities of the Company are issued, they shall be stamped or
otherwise imprinted with a legend substantially in the following form and that
the Company may refuse to transfer on its books or may issue stop transfer
instructions to the transfer agent of such securities unless the provisions of
such legend have been complied with:

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER APPLICABLE
FEDERAL OR STATE SECURITIES LAWS AND INSTEAD ARE BEING ISSUED PURSUANT TO
EXEMPTIONS CONTAINED IN SAID LAWS. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT TO SUCH SECURITIES SHALL BE EFFECTIVE UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, (2) SUCH SECURITIES ARE TRANSFERRED PURSUANT TO RULE 144, OR ANY
SUCCESSOR RULE, UNDER SUCH ACT AND/OR (3) THE ISSUER SHALL HAVE RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT NO VIOLATION OF SUCH ACT
OR SIMILAR FEDERAL OR STATE ACTS WILL RESULT FROM SUCH TRANSFER. THE SECURITIES
EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF THE COMPANY’S LIMITED LIABILITY
COMPANY OPERATING AGREEMENT, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, BY
AND AMONG THE ISSUER AND THE MEMBERS OF THE COMPANY IDENTIFIED THEREIN,
INCLUDING CERTAIN RESTRICTIONS ON TRANSFER. A COPY OF THIS AGREEMENT IS ON FILE
WITH THE ISSUER AND IS AVAILABLE UPON REQUEST OF THE HOLDER OF THIS
CERTIFICATE."

(k)(k) The Contributor shall indemnify and hold harmless the Company and any of
its officers, managers or members, who or which is or may be a party to, or is
or may be threatened to be made a party to, any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative
or investigative, to the extent resulting from any actual or alleged
misrepresentation or misstatement of facts, or omission to represent or state
facts, made or alleged to have been made by the Contributor to the Company (or
any of its agents or representatives) or omitted, or alleged to have been
omitted, by the Contributor, concerning the Contributor or the Contributor's
authority to invest or financial position in connection with the Offering,
against losses, liabilities and expenses for which the Company or any of its
officers, managers or members has not otherwise been reimbursed (including
reasonable attorneys' fees, judgments, fines and amounts paid in settlement)
actually and reasonably incurred by the Company or such officer, manager or
member in connection with such action, suit or proceeding.

(l)The Contributor holds all right title and interest in and to the Assets free
and clear of all encumbrances, including the right to transfer title to the
Assets to the Company in accordance with the terms of this Agreement.

6.Miscellaneous.

(a)Effect of Headings. The section headings used in this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of the provisions hereof or of the information set forth
in such sections.

(b)Entire Agreement; Waivers. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof, and supersedes all
prior agreements or understandings as to such subject matter. No party hereto
has made any representation or warranty or given any covenant to any other party
except as set forth in this Agreement. No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver.

(c)Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each one of which will be an original and all of which will
constitute one and the same document. The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

(d)Parties in Interest. Nothing in this Agreement, whether expressed or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligations or liability of any third persons to any
party to this Agreement, nor shall any provision give any third persons any
right of subrogation or action over or against any party to this Agreement.

  

(e)Amendments and Modifications. No amendment or modification of this Agreement
shall be valid unless made in writing and signed by the party to be charged
therewith.

(f)Non-assignability; Binding Effect. Neither this Agreement, nor any of the
rights or obligations of the parties hereunder, shall be assignable by any party
hereto without the prior written consent of the other party.

(l)(g) Governing Law. As to any disputes between the parties hereto, this
Agreement will be governed by and interpreted in accordance with the laws of the
State of North Carolina, without giving effect to the conflict of laws
principles thereof. The exclusive jurisdiction for any action relating to this
Agreement shall be a federal or state court in the State of North Carolina, and
the parties consent to such jurisdiction and waive and agree not to plead or
claim that any such action or proceeding has been brought in an inconvenient
forum.

(m) [remainder of page intentionally left blank]

 
 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first set forth above.

 

  October 3, 2012

 

 

 

By:

Name: Lloyd Spencer

Title: President and CEO

 

 

 

ARICON, LLC

a North Carolina limited liability company

 

 

 

By:

Name: Lucas Snyder

Title: Managing Partner

   

 

 
 

Schedule I

Contributed Assets

Name  Address  Form of Capital Contribution  Common Units  Total Units
 CoroWare   1410 Market Street
Suite 200
Kirkland, WA  98033  Cash   10,000    10,000   CoroWare   1410 Market Street
Suite 200
Kirkland, WA  98033  Mobile Robot for
Prototyping   4,000    4,000   CoroWare   1410 Market Street
Suite 200
Kirkland, WA  98033  Shares of CoroWare Restricted Common Stock   38,000  
 38,000   

 

Total

 

          52,000    52,000 

 

 
 

 

Asset Contribution Agreement (“Agreement”), dated as of September _21__, 2012,
between ARICON, LLC, a North Carolina limited liability company with its
principal offices at 150 Fayetteville Street, Box 1011, Raleigh, NC
27601____________________ (the "Company"), and __Lucas
Snyder______________________ (the "Contributor").

 

 

Introduction

The Company has agreed to issue up to one hundred two thousand (102,000) Common
Units of limited liability interests of the Company (the "Units"), at a price of
US$1.00 per Unit (the "Offering"), subject to increase in the Company’s
discretion.

For and in consideration of the premises and the mutual covenants hereinafter
set forth, the parties hereto do hereby agree as follows:

 

5.Assets. Subject to the terms and conditions of this Agreement, Contributor
hereby sells, contributes and transfers to the Company, and the Company hereby
purchases from Contributor, all right, title and interest in and to the assets
set forth on Schedule I hereto (“Assets”), free and clear of all liens and
encumbrances.

6.Share Consideration. In consideration for Contributor’s contribution, transfer
and delivery of the Assets to the Company pursuant to the terms of this
Agreement, the Company shall issue to the Contributor 50,000 of the Company’s
Common Units.

7.No Assumed Liabilities. The Company assumes no liabilities of the Contributor
whether related to the Assets or otherwise.

8.Representations and Warranties of Company. The Company represents and warrants
to Contributor as follows:

(a)Organization and Qualification. The Company is a limited liability company
duly organized and validly existing under the laws of the State of North
Carolina, with full power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.

(b)Authorization of Agreement. The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly and validly authorized by the Board of Directors of the Company, and
the Company has the full legal right, power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. No further authorization is required on the
part of the Company to consummate the transactions contemplated hereby.

(c)Capitalization. Prior to the transactions contemplated by this Agreement, the
Company has no units of limited liability interests outstanding.

5.Representations, Warranties and Covenants of Contributor. Contributor
represents and warrants to the Company as follows:

(a)The Contributor has the full legal right, power and authority to execute and
deliver this Agreement, to perform his obligations hereunder, and to consummate
the transactions contemplated hereby. No further authorization is necessary on
the part of Contributor to consummate the transactions contemplated hereby.

(n)(b) The Contributor is an "accredited investor" as such term is defined in
Rule 501 of Regulation D ("Regulation D") promulgated under the Securities Act
of 1933, as amended (the "Act"), and recognizes the highly speculative nature of
this investment and the Contributor is able to bear the economic risk of an
investment in the Units.

(o)(c) The Contributor has prior investment experience, including investment in
non-listed and non-registered securities, or has employed the services of an
investment advisor, attorney or accountant to read all of the documents
furnished or made available by the Company and evaluate the merits and risks of
such an investment on the Contributor's behalf.

(p)(d) The Contributor acknowledges that all documents, records and books
pertaining to the Company or its acceptance of the Units which the Contributor
has requested, including the LLC Agreement, have been made available for
inspection by the Contributor and the Contributor's attorney, accountant, or
adviser(s).

(q)(e) The Contributor and/or the Contributor's advisor(s) has/have had a
reasonable opportunity to ask questions of, and receive answers from, a person
or persons acting on behalf of the Company concerning the Units and all such
questions have been answered to the full satisfaction of the Contributor.

(r)(f) If the Contributor is a natural person, the Contributor has reached the
age of majority in the jurisdiction in which the Contributor resides, has
adequate means of providing for the Contributor's current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Units for an indefinite period of time, has no need for liquidity in such
investment and, at the present time, could afford a complete loss of such
investment.

1.(g) If the Contributor is not a natural person, the person signing this
Agreement on behalf of the Contributor has been duly authorized by the
Contributor to execute this Agreement on behalf of the Contributor, and further,
the Contributor has all requisite power and authority to purchase the Units and
to enter into this Agreement.

(s)(h) The Contributor acknowledges that the Units have not been registered
under the Act or any other applicable federal or state securities laws. The
Contributor will not sell or otherwise transfer the Units, without registration
under the Act, or other applicable federal or state securities laws, or
complying with exemptions therefrom, such compliance, at the option of the
Company, to be evidenced by an opinion of counsel to the Contributor in form and
substance acceptable to the Company that no violation of the Act or such other
applicable federal or state securities laws would result from such sale or
transfer. The Contributor represents that he or it is purchasing the Units for
the Contributor's own account, for investment purposes only, and not with a view
to resale or distribution. The Contributor has not offered or sold any portion
of the Units being acquired nor does the Contributor have any present intention
of dividing such Units with others or of selling, distributing, or otherwise
disposing of any portion of such Units, either currently or after the passage of
a fixed or determinable period of time or upon the occurrence or non-occurrence
of any predetermined event or circumstance in violation of the Act or other
applicable federal state securities laws. The Contributor acknowledges that the
Company has no obligation to register the Units.

(t)(i) The Contributor recognizes that an investment in the Units involves
substantial risks, including loss of the entire amount of such investment and
the Contributor has taken full cognizance of, and understands all of, the risks
related to the purchase of the Units.

(u)(j) The Contributor acknowledges that if any certificates representing Units
or any other securities of the Company are issued, they shall be stamped or
otherwise imprinted with a legend substantially in the following form and that
the Company may refuse to transfer on its books or may issue stop transfer
instructions to the transfer agent of such securities unless the provisions of
such legend have been complied with:

" THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER APPLICABLE
FEDERAL OR STATE SECURITIES LAWS AND INSTEAD ARE BEING ISSUED PURSUANT TO
EXEMPTIONS CONTAINED IN SAID LAWS. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT TO SUCH SECURITIES SHALL BE EFFECTIVE UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, (2) SUCH SECURITIES ARE TRANSFERRED PURSUANT TO RULE 144, OR ANY
SUCCESSOR RULE, UNDER SUCH ACT AND/OR (3) THE ISSUER SHALL HAVE RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT NO VIOLATION OF SUCH ACT
OR SIMILAR FEDERAL OR STATE ACTS WILL RESULT FROM SUCH TRANSFER. THE SECURITIES
EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF THE COMPANY’S LIMITED LIABILITY
COMPANY OPERATING AGREEMENT, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, BY
AND AMONG THE ISSUER AND THE MEMBERS OF THE COMPANY IDENTIFIED THEREIN,
INCLUDING CERTAIN RESTRICTIONS ON TRANSFER. A COPY OF THIS AGREEMENT IS ON FILE
WITH THE ISSUER AND IS AVAILABLE UPON REQUEST OF THE HOLDER OF THIS
CERTIFICATE."

(v)(k) The Contributor shall indemnify and hold harmless the Company and any of
its officers, managers or members, who or which is or may be a party to, or is
or may be threatened to be made a party to, any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative
or investigative, to the extent resulting from any actual or alleged
misrepresentation or misstatement of facts, or omission to represent or state
facts, made or alleged to have been made by the Contributor to the Company (or
any of its agents or representatives) or omitted, or alleged to have been
omitted, by the Contributor, concerning the Contributor or the Contributor's
authority to invest or financial position in connection with the Offering,
against losses, liabilities and expenses for which the Company or any of its
officers, managers or members has not otherwise been reimbursed (including
reasonable attorneys' fees, judgments, fines and amounts paid in settlement)
actually and reasonably incurred by the Company or such officer, manager or
member in connection with such action, suit or proceeding.

(l)The Contributor holds all right title and interest in and to the Assets free
and clear of all encumbrances, including the right to transfer title to the
Assets to the Company in accordance with the terms of this Agreement.

6. Miscellaneous.

(a)Effect of Headings. The section headings used in this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of the provisions hereof or of the information set forth
in such sections.

(b)Entire Agreement; Waivers. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof, and supersedes all
prior agreements or understandings as to such subject matter. No party hereto
has made any representation or warranty or given any covenant to any other party
except as set forth in this Agreement. No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver.

(c)Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each one of which will be an original and all of which will
constitute one and the same document. The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

(d)Parties in Interest. Nothing in this Agreement, whether expressed or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligations or liability of any third persons to any
party to this Agreement, nor shall any provision give any third persons any
right of subrogation or action over or against any party to this Agreement.

  

(e)Amendments and Modifications. No amendment or modification of this Agreement
shall be valid unless made in writing and signed by the party to be charged
therewith.

(f)Non-assignability; Binding Effect. Neither this Agreement, nor any of the
rights or obligations of the parties hereunder, shall be assignable by any party
hereto without the prior written consent of the other party.

(w)(g) Governing Law. As to any disputes between the parties hereto, this
Agreement will be governed by and interpreted in accordance with the laws of the
State of North Carolina, without giving effect to the conflict of laws
principles thereof. The exclusive jurisdiction for any action relating to this
Agreement shall be a federal or state court in the State of North Carolina, and
the parties consent to such jurisdiction and waive and agree not to plead or
claim that any such action or proceeding has been brought in an inconvenient
forum.

(x)[remainder of page intentionally left blank]

 
 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first set forth above.

 

  October 3, 2012

 

 

 

By:

Name: Lucas Snyder

Title: Owner

 

 

 

ARICON, LLC

a North Carolina limited liability company

 

 

 

By:

Name: Lloyd Spencer

Title: Managing Partner

   

 

 
 

Schedule I

Contributed Assets

Name  Address  Form of Capital Contribution  Common Units  Total Units Lucas
Snyder  10823 Hampton Mill Terr.
Apt. #350
Rockville, MD 20852  Cash   50,000    50,000   
Total
         50,000    50,000 

 

 
 

 

EXHIBIT C

Subscription Agreement (“Agreement”), dated as of _______________, between
ARICON LLC, a North Carolina limited liability company with its principal
offices at _150 Fayetteville Street, Box 1011, Raleigh, NC
27601____________________ (the "Company"), and the investors set forth on the
signature pages attached hereto (the "Investors").

Introduction

The Company has agreed to issue up to ninety one thousand (91,000) Common Units
of limited liability interests of the Company (the "Units"), at a price of
US$1.00 per Unit (the "Offering"), subject to increase in the Company’s
discretion.

For and in consideration of the premises and the mutual covenants hereinafter
set forth, the parties hereto do hereby agree as follows:

ARTICLE XII
Subscription for Units

Subscription.

The Investors, intending to be legally bound, hereby subscribe for and agree to
purchase the number of Units set forth upon the respective signature page
hereof, at a purchase price of US$1.00 per Unit, on the terms and conditions
described herein, and the Company agrees to sell such Units to the Investors
upon such terms and conditions.

Purchase.

(a)Each Investor hereby tenders a check made payable to the order of ARICON, LLC
or has effected a wire transfer in the amount set forth on the signature page
hereto.

(b)Each Investor hereby tenders and transfers to the Company the assets
described in the Asset Contribution Agreement of even date executed by each
Investor and which equal the amount set forth on the signature page hereto.

(c)Each Investor agrees to become a party to the Company’s Operating Agreement
(“LLC Agreement”), the terms of which shall govern the Investors’ ownership of
the Units.

(d)All subscriptions for Units are irrevocable when delivered, subject to
acceptance by the Company and certain other conditions described in this
Agreement. The Company has the right to accept or reject any subscription, in
whole or in part. Funds relating to all subscriptions rejected by the Company
shall be returned promptly to the applicable subscriber, without interest and
without any deduction.

(e)The Company may authorize, in its sole discretion, the sale and issuance of
additional Units. Further, the Company may sell, at any time and from time to
time, additional Units pursuant to this Agreement or otherwise.

  

 
 

ARTICLE XIII
Representations. Warranties and covenants

Investor Representations, Warranties and Covenants.

Each Investor hereby acknowledges, represents, warrants or covenants, as the
case may be, to the Company as follows:

(a)The Investor is an "accredited investor" as such term is defined in Rule 501
of Regulation D ("Regulation D") promulgated under the Securities Act of 1933,
as amended (the "Act"). The Investor recognizes the highly speculative nature of
this investment and the Investor is able to bear the economic risk of an
investment in the Units.

(b)The Investor has prior investment experience, including investment in
non-listed and non-registered securities, or the Investor has employed the
services of an investment advisor, attorney or accountant to read all of the
documents furnished or made available by the Company to the Investor and to
evaluate the merits and risks of such an investment on the Investor's behalf.

(c)The Investor is familiar with, and understands, the terms of the Offering.
The Investor is not relying on the Company or any of its agents or
representatives, or on any written material furnished to the Investor in making
his or its decision to invest in the Units, except as provided in Section
2.1(d). The Investor has carefully considered, and has, to the extent the
Investor believes such discussion necessary, discussed with the Investor's
professional legal, tax, accounting and financial advisors, the suitability of
an investment in the Units for the Investor's particular tax and financial
situation and has determined that the Units being subscribed for are a suitable
investment for the Investor.

(d)The Investor acknowledges that all documents, records and books pertaining to
this investment which the Investor has requested, including the LLC Agreement,
have been made available for inspection by the Investor and the Investor's
attorney, accountant, or adviser(s).

(e)The Investor and/or the Investor's advisor(s) has/have had a reasonable
opportunity to ask questions of, and receive answers from, a person or persons
acting on behalf of the Company concerning the Units and all such questions have
been answered to the full satisfaction of the Investor.

(f)The Investor is not subscribing for Units as a result of, or subsequent to,
any advertisement, article, notice, or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
internet.

(g)The Investor has a pre-existing business relationship with the Company or one
of its officers, directors, or controlling persons; or the Investor's
professional advisors who are unaffiliated with, and who are not compensated by,
the Company, directly or indirectly, can be reasonably assumed to have the
business or financial experience and the capacity to protect the Investor's
interests in connection with the Investor's investment in the Units.

(h)1. If the Investor is a natural person, the Investor has reached the age of
majority in the jurisdiction in which the Investor resides, has adequate means
of providing for the Investor's current financial needs and contingencies, is
able to bear the substantial economic risks of an investment in the Units for an
indefinite period of time, has no need for liquidity in such investment and, at
the present time, could afford a complete loss of such investment.

2.If the Investor is not a natural person, the person signing this Agreement on
behalf of the Investor has been duly authorized by the Investor to execute this
Agreement on behalf of the Investor, and further, the Investor has all requisite
power and authority to purchase the Units and to enter into this Agreement.

(i)The Investor acknowledges that the Units have not been registered under the
Act or any other applicable federal or state securities laws. The Investor will
not sell or otherwise transfer the Units, without registration under the Act, or
other applicable federal or state securities laws, or complying with exemptions
therefrom, such compliance, at the option of the Company, to be evidenced by an
opinion of counsel to the Investor in form and substance acceptable to the
Company that no violation of the Act or such other applicable federal or state
securities laws would result from such sale or transfer. The Investor represents
that he or it is purchasing the Units for the Investor's own account, for
investment purposes only, and not with a view to resale or distribution. The
Investor has not offered or sold any portion of the Units being acquired nor
does the Investor have any present intention of dividing such Units with others
or of selling, distributing, or otherwise disposing of any portion of such
Units, either currently or after the passage of a fixed or determinable period
of time or upon the occurrence or non-occurrence of any predetermined event or
circumstance in violation of the Act or other applicable federal state
securities laws. The Investor acknowledges that the Company has no obligation to
register the Units.

(j)The Investor recognizes that an investment in the Units involves substantial
risks, including loss of the entire amount of such investment and the Investor
has taken full cognizance of, and understands all of, the risks related to the
purchase of the Units.

(k)The Investor acknowledges that if any certificates representing Units or any
other securities of the Company are issued, they shall be stamped or otherwise
imprinted with a legend substantially in the following form and that the Company
may refuse to transfer on its books or may issue stop transfer instructions to
the transfer agent of such securities unless the provisions of such legend have
been complied with:

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER APPLICABLE
FEDERAL OR STATE SECURITIES LAWS AND INSTEAD ARE BEING ISSUED PURSUANT TO
EXEMPTIONS CONTAINED IN SAID LAWS. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT TO SUCH SECURITIES SHALL BE EFFECTIVE UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, (2) SUCH SECURITIES ARE TRANSFERRED PURSUANT TO RULE 144, OR ANY
SUCCESSOR RULE, UNDER SUCH ACT AND/OR (3) THE ISSUER SHALL HAVE RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT NO VIOLATION OF SUCH ACT
OR SIMILAR FEDERAL OR STATE ACTS WILL RESULT FROM SUCH TRANSFER. THE SECURITIES
EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF THE COMPANY’S LIMITED LIABILITY
COMPANY OPERATING AGREEMENT, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, BY
AND AMONG THE ISSUER AND THE MEMBERS OF THE COMPANY IDENTIFIED THEREIN,
INCLUDING CERTAIN RESTRICTIONS ON TRANSFER. A COPY OF THIS AGREEMENT IS ON FILE
WITH THE ISSUER AND IS AVAILABLE UPON REQUEST OF THE HOLDER OF THIS
CERTIFICATE."

(l)The Investor acknowledges and agrees that he or it shall not be entitled to
seek any remedies with respect to the Offering of the Units from any party other
than the Company.

(m)The Investor shall indemnify and hold harmless the Company and any of its
officers, managers or members, who or which is or may be a party to, or is or
may be threatened to be made a party to, any threatened, pending, or completed
action, suit, or proceeding, whether civil, criminal, administrative or
investigative, to the extent resulting from any actual or alleged
misrepresentation or misstatement of facts, or omission to represent or state
facts, made or alleged to have been made by the Investor to the Company (or any
of its agents or representatives) or omitted, or alleged to have been omitted,
by the Investor, concerning the Investor or the Investor's authority to invest
or financial position in connection with the Offering, against losses,
liabilities and expenses for which the Company or any of its officers, managers
or members has not otherwise been reimbursed (including reasonable attorneys'
fees, judgments, fines and amounts paid in settlement) actually and reasonably
incurred by the Company or such officer, manager or member in connection with
such action, suit or proceeding.

(n)The Subscriber is, and at all times while it is Member of the Company will
remain, in compliance with the USA Patriot Act of 2001, as amended.

Representations, Warranties and Covenants of the Company

The Company hereby acknowledges, represents and warrants to the Investors as to
the Company, as follows:

(a)The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of North Carolina, with full
power and authority, and all necessary consents, authorizations, approvals,
orders, licenses, certificates and permits of and from, and declarations and
filings with all federal, state, local, foreign and other governmental
authorities and all courts and other tribunals, to own, lease, license and use
its properties and assets, and to carry on its business or proposed business as
required, except where the failure to have obtained any of the foregoing would
not have a material adverse effect on the business, property or financial
condition of the Company. As of the date of the first sale of securities
pursuant to this Offering (the "Initial Sale"), the Company shall be duly
licensed and qualified to do business and be in good standing in every
jurisdiction in which the ownership, leasing, licensing or use of property and
assets or the conduct of its business or proposed business makes such
qualification necessary, except where the failure to be so licensed or qualified
would not have a material adverse effect on the business, property or financial
condition of the Company.

(b)All action on the part of the Company, its officers, managers and members
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder, and the authorization,
issuance, sale and delivery of the Units has been taken or will be taken prior
to the Initial Sale, and this Agreement constitutes the valid and legally
binding obligations of the Company, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally and by general equitable principles and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

(c)Capitalization. Immediately prior to the Initial Sale, there are no Units
outstanding.

(d)Litigation. There are no claims (contingent or otherwise) of any kind and
there is no action, suit, proceeding or investigation pending against the
Company or against any asset, interest or right of the Company or which
questions the validity of this Agreement or the agreements delivered in
connection herewith, or the right of the Company to enter into such agreements,
or to consummate the transactions contemplated hereby or thereby. The Company is
not a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality. There
is no action, suit, proceeding or investigation by the Company currently pending
or that the Company intends to initiate.

(e)Disclosure. Neither this Agreement, nor any other documents or certificates
made or delivered in connection herewith or therewith contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements herein or therein not misleading in light of the circumstances in
which they were made.



 
 

ARTICLE XIV
Understandings

14.1.Each Investor understands, acknowledges and agrees with the Company, as
follows:

(a)This subscription may be rejected, in whole or in part, by the Company, in
its sole and absolute discretion, at any time prior to the return to the
Investor of a signature page to this Agreement countersigned by the Company,
notwithstanding prior receipt by the Investor of notice of acceptance of the
Investor's subscription.

(b)The Investor hereby acknowledges and agrees that except as set forth in
paragraph (a) above and Section 1.2(c), the subscription hereunder is
irrevocable by the Investor, that, except as required by law, the Investor is
not entitled to cancel, terminate, or revoke this Agreement or any agreements of
the Investor contemplated herein and that this Agreement and such other
Agreements shall survive the death, disability or dissolution of the Investor
and shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Investor is more than one person
or entity, the obligations of the Investor hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein
contained shall be deemed to be made by, and be binding upon, each such person
and his or its heirs, executors, administrators, successors, legal
representatives and permitted assigns.

(c)No federal or state agency has made any finding or determination as to the
fairness of the terms of the Offering for investment nor any recommendation or
endorsement of the Units.

(d)The Offering is intended to be exempt from registration under the Act by
virtue of Section 4(2) of the Act and Rule 506 of Regulation D, which is in part
dependent upon the truth, completeness, and accuracy of the statements made by
the Investor herein.

(e)It is understood that in order not to jeopardize the Offering's exempt status
under Section 4(2) of the Act and Rule 506 of Regulation D, any transferee will,
at a minimum, be required to fulfill the investor suitability requirements of
this Offering.

(f)The representations, warranties and agreements of the Investor contained
herein and in any other writing delivered in connection with the transactions
contemplated hereby, are complete and correct in all respects on the date hereof
and shall be complete and correct on and as of the date of the issuance of the
Units, as if made on and as of such date, and shall survive the execution and
delivery of this Agreement and the purchase of the Units.



 
 

ARTICLE XV
Miscellaneous

15.1.Except as set forth in Section 3.1(a), no provision of this Agreement may
be waived or amended except in a written instrument signed, in the case of an
amendment or waiver that applies to all Investors, by the Company and Investors
holding a majority of a Units sold pursuant hereto, which amendment shall apply
to all Investors, or, in the case of a waiver that applies to less than all the
Investors, by the Investor(s) against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

15.2.Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be sufficiently given when personally delivered or sent by
registered mail, return receipt requested, addressed: (i) if to the Company, at
ARICON LLC, ____________________________________, Attention: ____________, with
a copy to ____________________________________,
Attention:________________________, or (ii) if to an Investor, at the address
designated for correspondence set forth on the respective signature page
attached hereto, or at such other address as may have been specified by written
notice given in accordance with this Section 4.2.

15.3.Failure of the Company to exercise any right or remedy under this
Agreement, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof. No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.

15.4.This Agreement shall be governed by, and enforced and construed in all
respects in accordance with, the laws of the State of North Carolina, as such
laws are applied by courts to agreements entered North Carolina into, and to be
performed, in North Carolina by and between residents of New York, and shall be
binding upon each Investor and such Investor's heirs, estate, legal
representatives, successors and permitted assigns and shall inure to the benefit
of the Company, its successors and its assigns. If any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent of such
invalidity or unenforceability and shall be deemed modified to conform with such
statute or rule of law. Any provision hereof that may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision hereof.

15.5.This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof.

15.6.Except as provided in Section 2.1(m), this Agreement is for the sole
benefit of the parties hereto and their successors and permitted assigns and
nothing herein expressed or implied shall give or be construed to give to any
person or entity, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.

15.7.The headings in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

15.8.This Agreement and the rights and obligations hereunder shall not be
assignable by the Company or the Investors without the prior written consent of
the other party.

ARTICLE XVI
Execution of Agreement by Power of Attorney

EACH INVESTOR ACKNOWLEDGES THAT THE INVESTOR HAS SIGNED THIS AGREEMENT ON THE
INVESTOR'S OWN BEHALF, AND NOT BY POWER OF ATTORNEY, OR, IN THE EVENT THAT THIS
AGREEMENT HAS BEEN SIGNED ON THE INVESTOR'S BEHALF BY POWER OF ATTORNEY, THAT
THE INVESTOR REPRESENTS THAT ATTACHED HERETO IS A TRUE AND COMPLETE COPY OF SUCH
POWER OF ATTORNEY.

ARTICLE XVII
Notice To Investor

IN MAKING AN INVESTMENT DECISION, THE INVESTOR MUST RELY ON HIS OR ITS OWN
EXAMINATION OF THE PERSON OR ENTITY CREATING THE UNITS AND THE TERMS OF THE
OFFERING, INCLUDING, THE MERITS AND RISKS INVOLVED. THE UNITS HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE. THE UNITS ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD, EXCEPT AS
PERMITTED UNDER THE ACT AND ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE INVESTOR SHOULD BE
AWARE THAT HE OR IT MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

[remainder of page intentionally left blank]

 
 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

ARICON LLC

By:

Name:

Title: Member

Investor:

   

 

 

Aggregate Value of Units Subscribed For Printed Name of Individual or Entity

 

 

  Number of Units Subscribed For  

Address:





Attention:

Telecopy:

If Investor is an Individual:



Signature of Individual

If Investor is not an Individual:



Signature of Authorized Signatory



Printed Name of Authorized Signatory



Title of Authorized Signatory

 



Investor’s SS# or EIN

 
 

Counterpart Signature Page to Subscription Agreement

 

The undersigned hereby agrees to become a party to that certain Subscription
Agreement, dated as of September 21, 2012 (“Agreement”), by and among ARICON LLC
(the “Company”), and those certain persons defined as “Investors” therein. From
and after the undersigned’s execution and delivery, and the Company’s
acceptance, of this Counterpart Signature Page, the undersigned shall be a party
to the Agreement and shall be deemed an “Investor” for all purposes thereof.

 

  PURCHASER       Name of Purchaser______      

 

By:

                             

Units Purchased:

 

Address:

                                                                            
Date:

 

 

 

 
 

 

EXHIBIT D

 

CoroWare announces ARICOn Joint venture

ARICON, LLC to pursue automation and robotics in the construction industry

Kirkland, WA – September 27, 2012 – CoroWare, Inc. (OTCQB:COWI) announced today
it has partnered with a private investor to launch a joint venture – ARiCON, LLC
– that will develop and market mobile robot platforms, applications, and
solutions for the construction industry.

The joint venture will initially be comprised of CoroWare, who will contribute
mobile robotics development capabilities; and Lucas Snyder, a private investor
who will contribute construction industry knowledge, expertise and customer
relationships.

Since the 1960’s, the construction industry saw great advances through the
development of Computer Aided Architectural Design (CAAD) products and services.
Through its combined expertise in construction and robotics, ARiCON intends to
address the growing need for Computer Aided Production (CAP) solutions, with its
initial focus on the development of robotic layout systems.

“Computer Aided Architectural Design has been the construction industry’s best
practice since the 1960s, said Lucas Snyder. “ARiCON’s initial product offering
will bridge the void between design and production and usher in a new
sustainable future for the construction industry.”

ARiCON plans to address this between design and production with a robotic layout
system over the next six months, taking our product to market three months
thereafter.”

“We are excited to announce a joint venture with an investor who has a passion
for bringing new advances into the commercial construction industry,” said Lloyd
Spencer, CEO of CoroWare. “Working together, we believe that ARiCON’s floor
layout robotic solutions will help address the productivity and efficiency
challenges faced by the construction industry.”

About ARICON, LLC

Headquartered in North Carolina, ARICON, LLC, is focused on the development and
marketing of mobile robot platforms, applications, and solutions for the
construction industry.

About CoroWare, Inc.

Headquartered in Kirkland, Washington, CoroWare is a solutions integrator with
expertise in affordable and open mobile robotics; business class video
conferencing; and operational business intelligence.  Since 2004, CoroWare has
delivered mobile robotics consulting services, solutions, and products to
customers worldwide in Europe, Asia, and the Americas.

 

CoroWare is recognized as an innovative mobile robotics solutions integrator in
the research community because of its expertise in Robotic Operating System
(ROS), robotics simulation, and application development. CoroWare's CoroBot
product line has been shipped to over 86 corporate and academic researchers in
over 24 countries worldwide.

In 2012, CoroWare was listed in the RBR50 list of robotics companies to watch by
Robotics Business Review.
http://www.roboticsbusinessreview.com/site/more_about_the_rbr50

 

For more information on CoroWare and its products and services, please visit
www.coroware.com.

 

Safe Harbor Statement: This press release may contain forward-looking statements
within the meaning of the Private Securities Litigation Reform Act of 1995 (the
"Act") (http://www.sec.gov/about/laws/sea34.pdf (Sec.21E p. 223). In particular,
when used in the preceding discussion, the words "believes," "expects,"
"intends," "plans," "anticipates," or "may," and similar conditional expressions
are intended to identify forward-looking statements within the meaning of the
Act, and are subject to the safe harbor created by the Act. Any statements made
in this news release other than those of historical fact, about an action, event
or development, are forward-looking statements. Forward looking statements
involve known and unknown risks and uncertainties, which may cause the Company's
actual results in future periods to be materially different from any future
performance that may be suggested in this release. CoroWare takes no obligation
to update or correct forward-looking statements, and also takes no obligation to
update or correct information prepared by third parties. The names of actual
companies and products mentioned herein may be the trademarks of their
respective owners.

The names of actual companies and products mentioned herein may be the
trademarks of their respective owners. This press release is written using
forward-looking statements pursuant to the Private Securities Litigation Reform
Act of 1995:http://www.sec.gov/about/laws/sea34.pdf (Sec. 21E p. 223).

####

  

Investor Relations Contact:

Shanna Gerrard

CoroWare, Inc.

investor@coroware.com

(800) 641-2676, Option 4

 

 



 
 

 

SIGNATURES

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this Report to be signed on its behalf by the
undersigned, hereunto duly authorized.







 

Date:  October 3, 2012 CoroWare, Inc.   By /s/ Llyod Spencer     Name: Llyod
Spencer
Title:Executive Officer